Exhibit 10.1

Execution Version

 

 

LLC INTEREST PURCHASE AGREEMENT

by and among

FRONTIER EL DORADO REFINING LLC,

as Seller, with

HOLLYFRONTIER CORPORATION,

as Guarantor

and

HOLLY ENERGY PARTNERS – OPERATING, L.P.,

as Buyer

Effective as of November 1, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I - DEFINED TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Interpretation

     1   

ARTICLE II - PURCHASE OF LLC INTEREST

     1   

2.1

 

Transfer of LLC Interest

     1   

2.2

 

Consideration

     1   

ARTICLE III - CLOSING

     2   

3.1

 

Closing

     2   

3.2

 

Deliveries by Seller

     2   

3.3

 

Deliveries by Buyer

     3   

3.4

 

Closing Costs; Transfer Taxes and Fees

     3   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER

     4   

4.1

 

Organization

     4   

4.2

 

Authorization

     4   

4.3

 

Company Status

     4   

4.4

 

No Conflicts or Violations; No Consents or Approvals Required

     5   

4.5

 

Absence of Litigation; Compliance with Law

     5   

4.6

 

Title to LLC Interest; Capitalization

     5   

4.7

 

No Undisclosed Liabilities

     6   

4.8

 

No Employees

     6   

4.9

 

Taxes

     6   

4.10

 

Brokers and Finders

     6   

4.11

 

Condition of Assets

     6   

4.12

 

Title to Assets

     6   

4.13

 

Permits

     6   

4.14

 

Banking Relationships

     7   

4.15

 

Material Contracts

     7   

4.16

 

Seller Security

     7   

4.17

 

Insurance

     7   

4.18

 

Information Provided by Seller

     7   

4.18

 

Waivers and Disclaimers

     7   

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER

     8   

5.1

 

Organization

     8   

5.2

 

Authorization

     8   

 

i



--------------------------------------------------------------------------------

5.3

 

No Conflicts or Violations; No Consents or Approvals Required

     9   

5.4

 

Absence of Litigation

     9   

5.5

 

Brokers and Finders

     9   

ARTICLE VI - REPRESENTATIONS AND WARRANTIES OF HOLLYFRONTIER

     9   

6.1

 

Organization

     9   

6.2

 

Authorization

     9   

6.3

 

No Conflicts or Violations; No Consents or Approvals Required

     9   

6.4

 

Absence of Litigation

     10   

6.5

 

Brokers and Finders

     10   

ARTICLE VII - COVENANTS

     10   

7.1

 

Cooperation

     10   

7.2

 

Additional Agreements

     10   

7.3

 

Employees

     10   

ARTICLE VIII - ADDITIONAL AGREEMENTS

     10   

8.1

 

Further Assurances

     10   

ARTICLE IX - INDEMNIFICATION

     10   

9.1

 

Indemnification of Buyer and Seller

     10   

9.2

 

Defense of Third-Party Claims

     10   

9.3

 

Direct Claims

     11   

9.4

 

Limitations

     12   

9.5

 

Tax Related Adjustments

     12   

ARTICLE X - MISCELLANEOUS

     12   

10.1

 

Expenses

     12   

10.2

 

Notices

     12   

10.3

 

Severability

     14   

10.4

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     14   

10.5

 

Arbitration Provision

     14   

10.6

 

Parties in Interest

     15   

10.7

 

Assignment of Agreement

     15   

10.8

 

Captions

     15   

10.9

 

Counterparts

     15   

10.10

 

Director and Officer Liability

     15   

10.11

 

Integration

     15   

10.12

 

Effect of Agreement

     15   

10.13

 

Amendment; Waiver

     16   

10.14

 

Survival of Representations and Warranties

     16   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI - GUARANTEE

     16   

11.1

 

Payment and Performance Guaranty

     16   

11.2

 

Guaranty Absolute

     16   

11.3

 

Waiver

     17   

11.4

 

Subrogation Waiver

     17   

11.5

 

Reinstatement

     17   

11.6

 

Continuing Guaranty

     17   

11.7

 

No Duty to Pursue Others

     17   

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A -

 

Definitions

Exhibit B -

 

Interpretation

Exhibit C -

 

Form of Assignment

Exhibit D -

 

Form of Amended and Restated Master Site Services Agreement

Exhibit E -

 

Form of Amended and Restated Services and Secondment Agreement

Exhibit F -

 

Form of Amended and Restated Master Lease and Access Agreement

Exhibit G -

 

Forms of Master Tolling Agreements

Exhibit H -

 

Amended and Restated Omnibus Agreement

Schedule 1.1(a)

 

HGU 3 Assets

Schedule 1.1(b)

 

NFU 2 Assets

Schedule 4.3(a)

 

Jurisdictions

Schedule 4.4(a)

 

Required Consents – Seller

Schedule 4.4(b)

 

Required Consents – Company

Schedule 4.7

 

Company Indebtedness and Liabilities

Schedule 4.13

 

Permitted Exceptions

Schedule 4.14

 

Banking Accounts

Schedule 4.15

 

Material Contracts

Schedule 4.16

 

Seller Security Instruments

Schedule 5.3

 

Required Consents – Buyer

Schedule 6.3

 

Required Consents – HFC

 

iv



--------------------------------------------------------------------------------

LLC INTEREST PURCHASE AGREEMENT

THIS LLC INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of November 2,
2015 to be effective as of the Effective Time (as defined below), is made and
entered into by and among Frontier El Dorado Refining LLC, a Delaware limited
liability company (“Seller”), HollyFrontier Corporation, a Delaware corporation
(“HFC”) and Holly Energy Partners – Operating, L.P., a Delaware limited
partnership (“Buyer”). Seller and Buyer are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.” HFC joins this
Agreement solely for the purpose of Articles VI and XI of this Agreement.

WHEREAS, Seller is the sole member of El Dorado Operating LLC, a Delaware
limited liability company (the “Company”);

WHEREAS, the Company is the owner of the Assets (as defined below);

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of the issued and outstanding limited liability company interests of
the Company (the “LLC Interest”) in exchange for the consideration set forth
herein;

WHEREAS, in connection with the acquisition of the LLC Interest, the Parties
desire to (i) amend (A) the Omnibus Agreement (as defined below), (B) the Master
Lease and Access Agreement (as defined below); (C) a Master Site Services
Agreement (as defined below); and (D) a Services and Secondment Agreement (as
defined below); and (ii) enter into a Master Tolling Agreement (the “Master
Tolling Agreement”) for each of HGU 3 Assets and NFU 2 Assets (each as defined
below);

NOW, THEREFORE, in consideration of the foregoing and the covenants set forth
herein and in the Omnibus Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINED TERMS

1.1. Definitions. Capitalized terms used throughout this Agreement and not
otherwise defined herein shall have the meanings set forth on Exhibit A.

1.2. Interpretation. Matters relating to the interpretation of this Agreement
are set forth on Exhibit B.

ARTICLE II

PURCHASE OF LLC INTEREST

2.1. Transfer of LLC Interest. Subject to all of the terms and conditions of
this Agreement, Seller hereby sells, transfers and conveys to Buyer, and Buyer
hereby purchases and acquires from Seller, the LLC Interest, free and clear of
all Encumbrances.

2.2. Consideration.

(a) The aggregate consideration to be paid by Buyer for the LLC Interest shall
be Sixty Two Million Dollars ($62,000,000) in immediately available funds (the
“Purchase Price”).

(b) The Purchase Price shall be delivered by the Buyer to Seller (or such
designee) at the Closing.



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

3.1. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Dallas, Texas time, on
November 1, 2015 (the “Effective Time”).

3.2. Deliveries by Seller. At the Closing, Seller shall deliver, or cause to be
delivered, to Buyer the following:

(a) A counterpart to the assignment of limited liability company interests
transferring the LLC Interest to Buyer, substantially in the form of Exhibit C
attached hereto (the “Assignment”), duly executed by Seller.

(b) The original minute books, company books and membership registers for the
Company.

(c) A counterpart of the Amended and Restated Master Site Services Agreement
substantially in the form of Exhibit D (the “Amended and Restated Master Site
Services Agreement”), duly executed by Seller.

(d) A counterpart of the Amended and Restated Services and Secondment Agreement
substantially in the form of Exhibit E (the “Amended and Restated Services and
Secondment Agreement”), duly executed by Seller and certain of its Affiliates as
identified therein.

(e) A counterpart of the Amended and Restated Master Lease and Access Agreement
substantially in the form of Exhibit F (the “Amended and Restated Master Lease
and Access Agreement”), duly executed by Seller.

(f) A counterpart of the Master Tolling Agreement for each of the HGU 3 Assets
and the NFU 2 Assets in the forms of Exhibit G, duly executed by Seller and HFC.

(g) A counterpart of the Thirteenth Amended and Restated Omnibus Agreement
substantially in the form of Exhibit H (the “Amended and Restated Omnibus
Agreement”), duly executed by HFC and each applicable subsidiary of HFC
(excluding the HEP Entities).

(h) Evidence in form and substance reasonably satisfactory to Buyer of the
release and termination of all Encumbrances on the LLC Interest and on the
Assets.

(i) To the extent applicable, assignment documents, duly executed by Seller,
assigning each of the Permits held by Seller which are assignable by such Seller
to Buyer in accordance with Applicable Law.

(j) A properly executed certificate, in the form prescribed by Treasury
regulations under Section 1445 of the Code, stating that HFC (the person from
whom Seller is disregarded as an entity for U.S. federal income tax purposes) is
not a “foreign person” within the meaning of Section 1445 of the Code.

 

2



--------------------------------------------------------------------------------

3.3. Deliveries by Buyer. At the Closing (or such later date as may be set forth
below), Buyer shall deliver, or cause to be delivered, to Seller the following:

(a) A counterpart of the Assignment duly executed by Buyer.

(b) A counterpart of the Amended and Restated Master Site Services Agreement,
duly executed by Buyer.

(c) A counterpart of the Amended and Restated Services and Secondment Agreement,
duly executed by Buyer and certain of its Affiliates as identified therein.

(d) A counterpart of the Amended and Restated Master Lease and Access Agreement,
duly executed by Buyer.

(e) A counterpart of the Master Tolling Agreements, duly executed by Buyer and
the Partnership.

(f) A counterpart of the Amended and Restated Omnibus Agreement, duly executed
by the Partnership and each applicable subsidiary of the Partnership.

(g) Simultaneous with the delivery of senior mortgages by Buyer as required
under its credit facility (but in no event later than thirty (30) days following
the Closing Date), Buyer shall execute and deliver to Seller the subordinate
mortgages, subordinated security agreement and deeds of trust in a form
reasonably acceptable to Buyer, Seller and HFC providing security in favor of
HFC and/or its Affiliates in the event of a breach of the obligations of Buyer
under the agreements identified in Sections 3.3(b), (c), (d), (e) and (f), such
alternative form to be reasonably acceptable to the applicable parties to such
agreements.

3.4. Closing Costs; Transfer Taxes and Fees.

(a) Allocation of Costs. Buyer shall pay the cost of all sales, transfer and use
taxes arising out of the transfer of the LLC Interest.

(b) Prorations. On the Closing Date, or as promptly as practicable following the
Closing Date, but in no event later than sixty (60) calendar days thereafter,
the real, if any, and personal property taxes, water, gas, electricity and other
utilities with respect to the Assets and the real estate interests and rights
associated with the Assets and local business or other license fees to the
extent assigned and other similar periodic charges payable with respect to the
Assets or the Company shall be prorated between Buyer, on the one hand, and
Seller, on the other hand, effective as of the Effective Time, with Seller being
responsible for amounts related to the period prior to but excluding the
Effective Time and Buyer being responsible for amounts related to the period at
and after the Effective Time. If the final property tax rate or final assessed
value for the current tax year is not established by the Closing Date, the
prorations shall be made on the basis of the rate or assessed value in effect
for the preceding tax year and shall be adjusted when the exact amounts are
determined. All such prorations shall be based upon the most recent available
assessed value available prior to the Closing Date.

(c) Reimbursement. If a Party pays any tax agreed to be borne by the other Party
under this Agreement, such other Party shall promptly reimburse the paying Party
for the amounts so paid. If any Party receives any tax refund or credit
applicable to a tax paid by another Party hereunder, the receiving Party shall
promptly pay such amounts to the Party entitled thereto.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that as of the Effective Time:

4.1. Organization. Seller is an entity duly organized, validly existing and in
good standing under the Applicable Laws of the State of Delaware.

4.2. Authorization. Seller has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Seller
Ancillary Documents. The execution, delivery, and performance by Seller of this
Agreement and the Seller Ancillary Documents and the consummation by such Seller
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary limited liability company action of Seller. This Agreement has
been duly executed and delivered by Seller and constitutes, and each Seller
Ancillary Document executed or to be executed by Seller has been, or when
executed will be, duly executed and delivered by Seller and constitutes, or when
executed and delivered will constitute, a valid and legally binding obligation
of Seller, enforceable against it in accordance with their terms, except to the
extent that such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Applicable Laws affecting creditors’ rights and remedies generally and
(ii) equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.

4.3. Company Status.

(a) The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware and (i) has all requisite limited liability
company power and authority to own, operate, use or lease its properties and
assets and to carry on its business as it is now being conducted, and (ii) is
duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except, in the case of clause (ii), where the failure to have
such power and authority or to be so qualified, licensed or authorized would
not, individually or in the aggregate, be reasonably likely to cause a Material
Adverse Effect on the Company. Schedule 4.3(a) lists all jurisdictions in which
the Company is qualified to do business.

(b) The Company does not directly or indirectly, own any interest in any
corporation, partnership, limited liability company, limited partnership, joint
venture or other business association or entity, foreign or domestic.

(c) The Company was formed for the purpose of acquiring the Assets (which
acquisition occurred effective August 31, 2015 for the HGU 3 Assets and
October 1, 2015 for the NFU 2 Assets), has no assets except for the Assets, and
has not conducted any business other than the operation of the Assets beginning
effective August 31, 2015 for the HGU 3 Assets and October 1, 2015 for the NFU 2
Assets.

(d) Seller has made available to Buyer a copy of the certificate of formation
and limited liability company agreement of the Company, such copy being complete
and correct and in full force and effect on the date hereof, and no amendment or
modification of any such document has been filed, recorded or is pending or
contemplated. The Company is not in violation of any provision of its
certificate of formation or limited liability company agreement.

 

4



--------------------------------------------------------------------------------

4.4. No Conflicts or Violations; No Consents or Approvals Required.

(a) The execution, delivery and performance by Seller of this Agreement and the
other Seller Ancillary Documents does not, and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provision of Seller’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate in any material
respect any Applicable Law or material Contract binding upon such Seller. Except
as set forth on Schedule 4.4(a), no Consent of any Governmental Authority or any
other person is required for Seller in connection with Seller’s execution,
delivery or performance of this Agreement or the Seller Ancillary Documents or
consummation of the transactions contemplated hereby or thereby.

(b) The consummation of the transactions contemplated by this Agreement and the
other Seller Ancillary Documents will not, (i) violate, conflict with, or result
in any breach of any provision of the Company’s organizational documents or
(ii) subject to obtaining the Consents or making the registrations, declarations
or filings set forth in the next sentence, violate in any material respect any
Applicable Law or material contract binding upon the Company. Except as set
forth on Schedule 4.4(b), no Consent of any Governmental Authority or any other
person is required for the Company in connection with the performance of this
Agreement and the Seller Ancillary Documents or the consummation of the
transactions contemplated hereby or thereby.

4.5. Absence of Litigation; Compliance with Law. There is no Action pending or,
to the Knowledge of Seller, threatened against (i) the Company or the Assets or
(ii) Seller or any of its Affiliates relating to the transactions contemplated
by this Agreement or the Ancillary Documents or which, if adversely determined,
would reasonably be expected to materially impair the ability of Seller to
perform its obligations and agreements under this Agreement or the Seller
Ancillary Documents and to consummate the transactions contemplated hereby and
thereby. The construction, operations and business of each of the Assets have
been conducted by the Seller and the Company in compliance with all applicable
Laws except as would not, individually or in the aggregate, be reasonably likely
to cause a Material Adverse Effect on the Company.

4.6. Title to LLC Interest; Capitalization.

(a) Seller is the record owner of and has good and valid title to the LLC
Interest, free and clear of all Encumbrances, and sole and unrestricted voting
power and power of disposition with respect to all of the LLC Interest. Except
for any Claims arising under this Agreement and any other agreement entered into
by Seller in connection with this Agreement, Seller and its Affiliates have no
Claims of any kind against the Company, or any of its officers, managers,
directors or employees. The LLC Interest has been duly authorized and validly
issued in accordance with Applicable Laws and the organizational documents of
the Company, including its limited liability company agreement, and is fully
paid (to the extent required by the limited liability company agreement of the
Company) and nonassessable (except to the extent such nonassessability may be
affected by Sections 18-607 and 18-804 of DLLCA).

(b) There are no options or rights to purchase or acquire, or agreements,
arrangements, commitments or understandings relating to, the LLC Interest or the
Assets except pursuant to this Agreement and the Omnibus Agreement. There are no
(i) authorized or outstanding securities of or equity interests in the Company
of any kind other than the LLC Interest, (ii) there are no outstanding options,
warrants, subscriptions, puts, calls or other rights, agreements, arrangements
or commitments (preemptive, contingent or otherwise) obligating Seller or
Company to offer, issue, sell, redeem, repurchase, otherwise acquire or
transfer, pledge or encumber any securities of or equity interest in the
Company; and (iii) there are no outstanding securities or obligations of any
kind of any of the Company that are convertible into or exercisable or
exchangeable for any equity interest in the Company.

 

5



--------------------------------------------------------------------------------

(c) Upon payment of the Purchase Price, Buyer will have the entire record and
beneficial ownership of the LLC Interest, free and clear of all Encumbrances.

4.7. No Undisclosed Liabilities. Except as set forth on Schedules 4.7 and 4.13,
the Company does not now have any indebtedness or liability (whether absolute,
accrued, contingent or otherwise) of any nature, other than its obligations
under the Material Contracts and Permits, and (a) neither Seller (or any other
HFC Entity, as the case may be) nor to Seller’s Knowledge, any counterparty
thereto, was in material breach of its obligations under the Material Contracts
at the time of the Asset Contribution and (b) neither the Company, nor to
Seller’s Knowledge, any counterparty thereto, is currently in material breach of
its obligations under the Material Contracts.

4.8. No Employees. The Company does not now have nor has it ever had any
employees.

4.9. Taxes. The Company has filed, on or before the applicable due date
(including any extensions thereof), all material tax returns that it was
required to file, and all such tax returns were accurate, correct, and complete
in all material respects. All taxes due and owing by the Company have been paid
in full or are being properly contested. The Company is, and at all time since
its formation has been, disregarded as an entity separate from Seller for U.S.
federal income tax purposes, and no election has been filed on or before the
Closing Date that would change such classification on or after the Closing Date.

4.10. Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Seller who is entitled to receive from Buyer any fee or commission in
connection with the transactions contemplated by this Agreement.

4.11. Condition of Assets. To Seller’s Knowledge, the Assets are in good
operating condition and repair (normal wear and tear excepted), are free from
material defects (patent and latent), are suitable for the purposes for which
they are currently used and are not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.

4.12. Title to Assets. The Company owns, leases or has the legal right to use
all the properties and assets used by the Company in the operation of its
business, in each case subject to no Encumbrances, except Permitted
Encumbrances. All of the Company’s assets consist of the Assets. Except as
disclosed in Schedule 4.7, the Company owns the Assets free and clear of all
Encumbrances other than Permitted Encumbrances.

4.13. Permits. Except as set forth in Schedule 4.13, the Company owns or holds
all franchises, licenses, permits, consents, approvals and authorizations of any
Governmental Authority necessary for the ownership and operation of the Assets
(collectively, the “Permits”). Each Permit is in full force and effect, and the
Company is in compliance with all of its obligations with respect thereto. To
the Knowledge of Seller, no event has occurred that causes, or upon the giving
of notice or the lapse of time or otherwise would cause, revocation or
termination of any Permit. All Permits shall be, subject to Permitted
Encumbrances, owned or held by the Company at Closing.

 

6



--------------------------------------------------------------------------------

4.14. Banking Relationships. Schedule 4.14 sets forth a complete and accurate
list of all accounts, including checking accounts, cash contribution accounts,
safe deposit boxes, borrowing arrangements and certificates of deposit that the
Company has with any banks, savings and loan associations or other financial
institutions, indicating in each case account numbers, if applicable, and the
person or persons authorized to act or sign on behalf of the Company in respect
of the foregoing. No person holds any power of attorney or similar authority
from the Company with respect to such accounts.

4.15. Material Contracts. Except as set forth on Schedule 4.15, and other than
the Construction Contracts, there are no material Contracts relating to the
activities currently conducted by the Company with respect to the Assets, or by
which the Company or the Assets are bound.

4.16. Seller Security. Schedule 4.16 contains a true and complete listing of the
cash collateral, letters of credit, and guaranties in effect as of the date of
this Agreement securing the performance of the Company under the Material
Contracts and other obligations of the Company with respect to the activities
currently conducted by the Company with respect to the Assets.

4.17. Insurance. All insurance policies covering the Company or its operations
and Assets provided by Seller (which, for the avoidance of doubt, excludes
insurance policies covering the Company or its operations and Assets provided by
the Partnership and its Affiliates) are in full force and effect, all premiums
with respect thereto covering all periods up to and including the Closing Date
have been paid, and no written notice of cancellation or termination has been
received with respect to any such policy. Such policies, including without
limitation products liability insurance, (a) are sufficient for compliance in
all material respects with all requirements of Applicable Law and of all
Material Contracts for matters covered by such policies, and (b) are, to the
Knowledge of Seller, valid policies, enforceable against the Company and the
other parties thereto, in accordance with their respective terms, except to the
extent that such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Applicable Laws affecting creditors’ rights and remedies generally and
(ii) equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.

4.18. Information Provided by Seller.

(a) Seller and its Affiliates have not knowingly withheld disclosure from the
Buyer of any fact that would, individually or in the aggregate, have a Material
Adverse Effect on the Partnership, the Buyer, the Company or the Assets.

(b) The information for the Assets provided to the Buyer has a reasonable basis
and is consistent with Seller’s current expectations with respect to the Assets
and with the Seller’s and its Affiliates’ books and records.

4.19. WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE

 

7



--------------------------------------------------------------------------------

ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF THE ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS IN THE ASSETS AND THE LAND ON WHICH THE ASSETS ARE
SITUATED, (II) THE INCOME TO BE DERIVED FROM THE ASSETS, (III) THE SUITABILITY
OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(IV) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION WITH ANY APPLICABLE
LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR
(V) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT, NONE OF THE PARTIES
IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE LLC INTEREST, THE COMPANY OR
THE ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO
THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT, EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE TRANSFER AND CONVEYANCE OF THE COMPANY AND ITS ASSETS
SHALL BE MADE IN AN “AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE
COMPANY AND ITS ASSETS ARE TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE
MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE THE TRANSFER AND
CONVEYANCE OF THE LLC INTEREST OR THE TERMINATION OF THIS AGREEMENT. THE
PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE
CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE LLC INTEREST, THE COMPANY OR THE ASSETS THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that as of the Effective Time:

5.1. Organization. Buyer is an entity duly organized, validly existing and in
good standing under the Applicable Laws of the State of Delaware.

5.2. Authorization. Buyer has full partnership power and authority to execute,
deliver, and perform this Agreement and any Buyer Ancillary Documents. The
execution, delivery, and performance by Buyer of this Agreement and the Buyer
Ancillary Documents and the consummation by Buyer of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
partnership action of Buyer. This Agreement has been duly executed and delivered
by Buyer and constitutes, and each such Buyer Ancillary Document executed or to
be executed Buyer has been, or when executed will be, duly executed and
delivered by Buyer and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of Buyer, enforceable against
it in accordance with their terms, except to the extent that such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Applicable Laws affecting
creditors’ rights and remedies generally and (ii) equitable principles which may
limit the availability of certain equitable remedies (such as specific
performance) in certain instances.

 

8



--------------------------------------------------------------------------------

5.3. No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Buyer of this Agreement and the Buyer
Ancillary Documents does not, and consummation of the transactions contemplated
hereby and thereby will not, (i) violate, conflict with, or result in any breach
of any provisions of Buyer’s organizational documents or (ii) subject to
obtaining the Consents or making the registrations, declarations or filings set
forth in the next sentence, violate any Applicable Law or material contract
binding upon Buyer. Except as set forth on Schedule 5.3, no Consent of any
Governmental Authority or any other person is required for Buyer in connection
with the Buyer’s execution, delivery or performance of this Agreement or the
Buyer Ancillary Documents or the consummation of the transactions contemplated
hereby and thereby.

5.4. Absence of Litigation. There is no Action pending or, to the Knowledge of
Buyer, threatened against Buyer or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Buyer Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of Buyer to perform its obligations and agreements under this
Agreement or the Buyer Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.

5.5. Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Buyer who is entitled to receive from Seller any fee or commission in
connection with the transactions contemplated by this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF HFC

HFC hereby represents and warrants to Buyer and Seller that as of the date of
this Agreement:

6.1. Organization. HFC is an entity duly organized, validly existing and in good
standing under the Applicable Laws of the State of Delaware.

6.2. Authorization. HFC has full corporate power and authority to execute,
deliver, and perform its obligations under Articles VI and XI. The execution,
delivery, and performance by HFC of its obligations under this Agreement and the
consummation by HFC of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action of HFC. This Agreement has been
duly executed and delivered by HFC and constitutes a valid and legally binding
obligation of HFC with respect to Articles VI and XI, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Applicable Laws affecting creditors’
rights and remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.

6.3. No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by HFC of its obligations under this
Agreement does not, and consummation of the transactions contemplated hereby
will not, (i) violate, conflict with, or result in any breach of any provisions
of HFC’s organizational documents or (ii) subject to obtaining the Consents or
making the registrations, declarations or filings set forth in the next
sentence, violate any Applicable Law or material contract binding upon HFC.
Except as set forth on Schedule 6.3, no Consent of any Governmental Authority or
any other person is required for HFC in connection with the execution, delivery
and performance of its obligations this Agreement or the consummation by HFC of
the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

6.4. Absence of Litigation. There is no Action pending or, to the Knowledge of
HFC, threatened against HFC or any of its Affiliates relating to the
transactions contemplated by this Agreement or which, if adversely determined,
would reasonably be expected to materially impair the ability of HFC to perform
its obligations and agreements under this Agreement and to consummate the
transactions contemplated hereby.

6.5. Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of HFC who is entitled to receive from Buyer any fee or commission in
connection with the transactions contemplated by this Agreement.

ARTICLE VII

COVENANTS

7.1. Cooperation. Seller shall cooperate with Buyer and assist Buyer in
identifying all licenses, authorizations, permissions or Permits necessary for
the Company’ operations from and after the Closing Date and, where permissible,
transfer existing Permits to Buyer, or, where not permissible and if needed,
assist Buyer in obtaining new Permits at no cost, fee or liability to Seller.

7.2. Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.

7.3. Employees. At the Closing, certain employees of HFC at each Refinery whose
responsibilities relate to the Assets will be seconded to the applicable HEP
Entity solely pursuant to the Amended and Restated Services and Secondment
Agreement.

ARTICLE VIII

ADDITIONAL AGREEMENTS

8.1. Further Assurances. After the Closing, each Party shall take such further
actions, including obtaining consents to assignment from third parties, and
execute such further documents as may be necessary or reasonably requested by
the other Parties in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Parties with the intended benefits
of this Agreement and the Ancillary Documents.

ARTICLE IX

INDEMNIFICATION

9.1. Indemnification of Buyer and Seller. From and after the Closing and subject
to the provisions of this Article IX, (i) Seller agrees to indemnify and hold
harmless the Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) Buyer and the Partnership agree to indemnify and hold
harmless the Seller Indemnified Parties from and against any and all Seller
Indemnified Costs.

9.2. Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third- party action”) in respect of

 

10



--------------------------------------------------------------------------------

which such Indemnified Party seeks indemnification hereunder. Any failure so to
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it, he, or she may have to such Indemnified Party under this
Article IX unless the failure to give such notice materially and adversely
prejudices the Indemnifying Party. The Indemnifying Party shall have the right
to assume control of the defense of, settle, or otherwise dispose of such
third-party action on such terms as it deems appropriate; provided, however,
that:

(a) The Indemnified Party shall be entitled, at its own expense, to participate
in the defense of such third-party action (provided, however, that the
Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);

(b) The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a Material Adverse Effect on its business;

(c) The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect of such third-party action; and

(d) The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.

The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article IX and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.

9.3. Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 9.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 9.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.

 

11



--------------------------------------------------------------------------------

9.4. Limitations. The following provisions of this Section 9.4 shall limit the
indemnification obligations hereunder:

(a) Limitation as to Time. The Indemnifying Party shall not be liable for any
Indemnified Costs pursuant to this Article IX unless a written claim for
indemnification in accordance with Section 9.2 or Section 9.3 is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
5:00 p.m., Dallas, Texas time, on the anniversary of the Closing Date; provided
that the Indemnifying Party shall be liable for Indemnified Costs with respect
to claims for indemnification for breach of the representations and warranties
contained in Sections 4.1 (Organization), 4.2 (Authorization), 4.3(a) (Company
Status), 4.6 (Title to LLC Interest; Capitalization), 4.9 (Taxes), 4.19 (Waivers
and Disclaimers), 5.1 (Organization), 5.2 (Authorization), 6.1 (Organization)
and 6.2 (Authorization), if a written claim for indemnification in accordance
with Section 9.2 or Section 9.3 is given by the Indemnified Party to the
Indemnifying Party at any time prior to the expiration of the applicable statute
of limitations.

(b) Sole and Exclusive Remedy. Each Party acknowledges and agrees that, after
the Closing Date, notwithstanding any other provision of this Agreement to the
contrary, Buyer’s and the other Buyer Indemnified Parties’ and Seller and the
other Seller Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article IX. The Parties further acknowledge and agree that the
foregoing is not the remedy for and does not limit the Parties’ remedies for
matters covered by the indemnification provisions contained in the Omnibus
Agreement.

9.5. Tax Related Adjustments. Seller and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Purchase Price.

ARTICLE X

MISCELLANEOUS

10.1. Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Amended and Restated Omnibus
Agreement, all costs and expenses incurred by the Parties in connection with the
consummation of the transactions contemplated hereby shall be borne solely and
entirely by the Party which has incurred such expense.

10.2. Notices.

(a) Any notice or other communication given under this Agreement or the Amended
and Restated Omnibus Agreement shall be in writing and shall be (i) delivered
personally, (ii) sent by documented overnight delivery service, (iii) sent by
email transmission, or (iv) sent by first class mail, postage prepaid (certified
or registered mail, return receipt requested). Such notice shall be deemed to
have been duly given (x) if received, on the date of the delivery, with a
receipt for delivery, (y) if refused,

 

12



--------------------------------------------------------------------------------

on the date of the refused delivery, with a receipt for refusal, or (z) with
respect to email transmissions, on the date the recipient confirms receipt.
Notices or other communications shall be directed to the following addresses:

Notices to HFC:

HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyfrontier.com

Notices to Seller:

Frontier El Dorado Refining LLC

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

Frontier El Dorado Refining LLC

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyfrontier.com

Notices to Buyer:

Holly Energy Partners – Operating, L.P.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president-hep@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

Holly Energy Partners-Operating, L.P.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyenergy.com

 

13



--------------------------------------------------------------------------------

(b) Any Party may at any time change its address for service from time to time
by giving notice to the other Parties in accordance with this Section 10.2.

10.3. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced under Applicable Law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner adverse to any
Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

10.4. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Dallas, Texas. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

10.5. Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 10.5 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 10.5
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
Seller, Buyer or any of their Affiliates and (ii) have not less than seven
(7) years’ experience in the petroleum transportation industry. The hearing will
be conducted in Dallas, Texas and commence within thirty (30) days after the
selection of the third arbitrator. Seller, Buyer and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Seller, Buyer or their Affiliates to the extent that
the issues raised in such disputes are related. Without the written consent of
the Parties, no unrelated disputes or third party disputes may be joined to an
arbitration pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

10.6. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party and their successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.

10.7. Assignment of Agreement. At any time, the Parties may make a collateral
assignment of their rights under this Agreement to any of their bona fide
lenders or debt holders, or a trustee or a representative for any of them, and
the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Parties that any such collateral assignment has been foreclosed upon, such
non-assigning Parties shall be entitled to deal exclusively with Seller or HFC,
as the case may be, as to any matters arising under this Agreement, the
Ancillary Documents or the Amended and Restated Omnibus Agreement (other than
for delivery of notices required by any such collateral assignment). Except as
otherwise provided in this Section 10.7, neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any Party without
the prior written consent of the other Parties.

10.8. Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.

10.9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.10. Director and Officer Liability. The directors, managers, officers,
partners and stockholders of HFC, Buyer, Seller and their respective Affiliates
shall not have any personal liability or obligation arising under this Agreement
(including any claims that another party may assert) other than, if applicable,
as a direct party to or as an assignee of this Agreement or pursuant to a
written guarantee.

10.11. Integration. This Agreement, the Ancillary Documents and the Amended and
Restated Omnibus Agreement supersede any previous understandings or agreements
among the Parties, whether oral or written, with respect to their subject
matter. This Agreement, the Ancillary Documents and the Amended and Restated
Omnibus Agreement contain the entire understanding of the Parties with respect
to the subject matter hereof and thereof. No understanding, representation,
promise or agreement, whether oral or written, is intended to be or shall be
included in or form part of this Agreement, the Ancillary Documents or the
Amended and Restated Omnibus Agreement unless it is contained in a written
amendment hereto or thereto and executed by the Parties hereto or thereto after
the date of this Agreement, the Ancillary Documents or the Amended and Restated
Omnibus Agreement. To the extent that there is any conflict between the
Ancillary Documents and this Agreement, this Agreement shall prevail.

10.12. Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Amended and Restated Omnibus Agreement, the terms and
provisions of the Amended and Restated Omnibus Agreement shall control.

 

15



--------------------------------------------------------------------------------

10.13. Amendment; Waiver. This Agreement may be amended only in a writing signed
by all parties hereto. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.

10.14. Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time on, on the anniversary of the Closing Date, except that
the representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.3(a) (Company Status), 4.6 (Title to LLC Interest;
Capitalization), 4.9 (Taxes), 4.19 (Waivers and Disclaimers), 5.1
(Organization), 5.2 (Authorization), 6.1 (Organization) and 6.2 (Authorization)
shall survive until the expiration of the applicable statute of limitations;
provided, however, that any representation and warranty that is the subject of a
claim for indemnification hereunder which claim was timely made pursuant to
Section 9.4(a) shall survive with respect to such claim until such claim is
finally paid or adjudicated.

ARTICLE XI

GUARANTEE

11.1. Payment and Performance Guaranty. HFC unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to Buyer
the punctual and complete payment in full when due of all Buyer Indemnified
Costs by the Indemnifying Party under the Agreement (collectively, the “Payment
Obligations”). HFC agrees that Buyer shall be entitled to enforce directly
against HFC any of the Payment Obligations.

11.2. Guaranty Absolute. HFC hereby guarantees that the Payment Obligations will
be paid strictly in accordance with the terms of the Agreement. The obligations
of HFC under this Agreement constitute a present and continuing guaranty of
payment, and not of collection or collectability. The liability of HFC under
this Agreement shall be absolute, unconditional, present, continuing and
irrevocable irrespective of:

(a) any assignment or other transfer of the Agreement or any of the rights
thereunder of Buyer;

(b) any amendment, waiver, renewal, extension or release of or any consent to or
departure from or other action or inaction related to the Agreement;

(c) any acceptance by Buyer of partial payment or performance from the
Indemnifying Party;

(d) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Indemnifying Party, or any action taken with respect to the Agreements by any
trustee or receiver, or by any court, in any such proceeding;

(e) any absence of any notice to, or Knowledge of, HFC, of the existence or
occurrence of any of the matters or events set forth in the foregoing
subsections (a) through (d); or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

 

16



--------------------------------------------------------------------------------

The obligations of HFC hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Payment
Obligations or otherwise.

11.3. Waiver. HFC hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Payment Obligations and any requirement for Buyer to protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against the Indemnifying Party, any
other entity or any collateral.

11.4. Subrogation Waiver. HFC agrees that it shall not have any rights (direct
or indirect) of subrogation, contribution, reimbursement, indemnification or
other rights of payment or recovery from the Indemnifying Party for any payments
made by HFC under this Article XI until all Payment Obligations have been
indefeasibly paid, and HFC hereby irrevocably waives and releases, absolutely
and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against the Indemnifying Party until all Payment
Obligations have been indefeasibly paid.

11.5. Reinstatement. The obligations of HFC under this Article XI shall continue
to be effective or shall be reinstated, as the case may be, if at any time any
payment of any of the Payment Obligations is rescinded or must otherwise be
returned to the Indemnifying Party or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of the Indemnifying Party or such other entity, or for any other reason, all as
though such payment had not been made.

11.6. Continuing Guaranty. This Article XI is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Payment Obligations, (ii) be binding upon HFC, its
successors and assigns and (iii) inure to the benefit of and be enforceable by
Buyer and its successors, transferees and assigns.

11.7. No Duty to Pursue Others. It shall not be necessary for Buyer (and HFC
hereby waives any rights which HFC may have to require Buyer), in order to
enforce such payment by HFC, first to (i) institute suit or exhaust its remedies
against the Indemnifying Party or others liable on the Payment Obligations or
any other person, (ii) enforce Buyer’s rights against any other guarantors of
the Payment Obligations, (iii) join the Indemnifying Party or any others liable
on the Payment Obligations in any action seeking to enforce this Article XI,
(iv) exhaust any remedies available to Buyer against any security which shall
ever have been given to secure the Payment Obligations, or (v) resort to any
other means of obtaining payment of the Payment Obligations.

[The Remainder of this Page is Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Time.

 

SELLER:    

FRONTIER EL DORADO REFINING LLC

   

By:

 

/s/ Douglas S. Aron

   

Name:

  Douglas S. Aron    

Title:

  Executive Vice President and Chief Financial Officer   BUYER:    

HOLLY ENERGY PARTNERS – OPERATING, L.P.

   

By:

 

Richard L. Voliva III

   

Name:

  Richard L. Voliva III    

Title:

  Vice President and Chief Financial Officer  

 

ACKNOWLEDGED AND AGREED FOR

THE PURPOSES ONLY OF ARTICLES VI and XI:

HOLLYFRONTIER CORPORATION

By:

 

/s/ Douglas S. Aron

Name:

  Douglas S. Aron

Title:

  Executive Vice President and Chief Financial Officer

 

18



--------------------------------------------------------------------------------

EXHIBIT A

to

LLC INTEREST PURCHASE AGREEMENT

 

Definitions

“Action” means any claim, action, suit, investigation, inquiry, proceeding,
condemnation or audit by or before any court or other Governmental Authority or
any arbitration proceeding.

“Affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, no HollyFrontier Entity will be
considered an Affiliate of an HEP Entity, and no HEP Entity will be considered
an Affiliate of a HFC Entity.

“Agreement” has the meaning set forth in the Preamble.

“Amended and Restated Master Lease and Access Agreement” has the meaning set
forth in Section 3.2(e).

“Amended and Restated Master Site Services Agreement” has the meaning set forth
in Section 3.2(c).

“Amended and Restated Omnibus Agreement” has the meaning set forth in
Section 3.2(g).

“Amended and Restated Services and Secondment Agreement” has the meaning set
forth in Section 3.2(d).

“Ancillary Documents” means, collectively, the Buyer Ancillary Documents and the
Seller Ancillary Documents.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between Seller, on the one hand, and Buyer, on the other
hand, arising out of or relating to this Agreement or the alleged breach hereof,
or in any way relating to the subject matter of this Agreement regardless of
whether (a) allegedly extra-contractual in nature, (b) sounding in contract,
tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.

 

Exhibit A-1



--------------------------------------------------------------------------------

“Assets” means the HGU 3 Assets and the NFU 2 Assets.

“Assignment” has the meaning set forth in Section 3.2(a).

“Business Day” means any day other than Saturday, Sunday or other day upon which
commercial banks in Dallas, Texas are authorized by law to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by Buyer, or their Affiliates, at the Closing
pursuant to Section 3.3 and each other document or Contract entered into by
Buyer, or the Partnership, or their Affiliates, in connection with this
Agreement or the Closing.

“Buyer Indemnified Costs” means, subject to Article IX, any and all damages,
losses, Claims, assessments, judgments, liabilities, demands, charges, suits,
penalties, costs, and expenses (including court costs and reasonable attorneys’
fees and expenses incurred in investigating and preparing for any litigation or
proceeding) that any of the Buyer Indemnified Parties incurs and that arise out
of or relate to:

(i) any breach of a representation, warranty or covenant of Seller under this
Agreement; and

(ii) any obligations or duties of the Company under any Construction Contract
(including, without limitation, Company’s payment obligations under such
Construction Contracts and the cost to complete construction of the Assets as
set forth in such Construction Contracts); or

(iii) any Construction Defect; provided that in each case Buyer has first
exhausted all commercially reasonable efforts to recover such damages, losses,
Claims, assessments, liabilities, demands, charges, penalties, costs, and
expenses under applicable Construction Contracts or third parties liable for the
same.

Notwithstanding anything in the foregoing to the contrary, Buyer Indemnified
Costs shall exclude any and all indirect, consequential, punitive, or exemplary
damages (other than (A) lost revenue under a Master Tolling Agreement resulting
from a Construction Defect, or (B) those that are a result of (x) a third-party
action for such indirect, consequential, punitive or exemplary damages, or
(y) the gross negligence or willful misconduct of Seller or, to the extent
occurring before the Closing Date, the Company).

“Buyer Indemnified Parties” means Buyer and the Partnership and each officer,
director, partner, manager, employee, consultant, stockholder, and Affiliate of
Buyer and the Partnership, including, without limitation, the Company.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

“Claimant” has the meaning set forth in Section 10.5.

“Closing” has the meaning set forth in Section 3.1.

 

Exhibit A-2



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“Consents” means all notices to, authorizations, consents, Orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party, in each case that are required by Applicable
Law or by Contract in order to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.

“Construction Contract” means any Contract relating to the original planned
construction of the Assets, as such Contract is in effect as of the date hereof
(including any change orders agreed to by the parties to such Contract prior to
the date hereof, whether or not such change order has properly been documented
as of the date hereof).

“Construction Defect” means any equipment or materials that are a part of the
original construction of an Asset that as of the Closing Date are not in
conformance with the approved drawings and specifications for such Asset or that
do not meet the requirements of any inspection, reference standard, test,
approval, or acceptance required by Applicable Law.

“Contract” means any written or oral contract, agreement, indenture, instrument,
note, bond, loan, lease, mortgage, franchise, license agreement, purchase order,
binding bid or offer, binding term sheet or letter of intent or memorandum,
commitment, letter of credit or any other legally binding arrangement, including
any amendments or modifications thereof and waivers relating thereto.

“DLLCA” means the Delaware Limited Liability Company Act, 6 Del.C. §18-101 et
seq., as amended from time to time.

“Effective Time” has the meaning set forth in Section 3.1.

“Encumbrance” means any mortgage, pledge, charge, hypothecation, claim, easement
right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP Entities” means Holly Logistic Services, L.L.C., HEP Logistics Holdings,
L.P. and the Partnership and its direct and indirect subsidiaries.

“HFC” has the meaning set forth in the Preamble.

“HFC Entities” means HFC and its direct and indirect subsidiaries other than the
HEP Entities.

“HGU 3 Assets” means those assets identified as “HGU 3 Assets” on Schedule
1.1(a).

 

Exhibit A-3



--------------------------------------------------------------------------------

“Indemnified Costs” means Buyer Indemnified Costs and Seller Indemnified Costs,
as applicable.

“Indemnified Party” means Buyer Indemnified Parties and Seller Indemnified
Parties.

“Indemnifying Party” has the meaning set forth in Section 9.2.

“Knowledge” and any variations thereof, or words to the same effect, means
(i) with respect to Seller and HFC, actual knowledge after reasonable inquiry of
James M. Stump; and (ii) with respect to Buyer, actual knowledge after
reasonable inquiry of Mark T. Cunningham.

“Laws” means all statutes, laws, rules, regulations, Orders, ordinances, writs,
injunctions, judgments and decrees of all Governmental Authorities.

“LLC Interest” has the meaning set forth in the Preamble.

“Master Lease and Access Agreement” means that certain Master Lease and Access
Agreement, effective as of January 1, 2015, by and between Seller and certain of
its Affiliates, and Buyer and certain of its Affiliates.

“Master Site Services Agreement” means that certain Master Site Services
Agreement, effective as of January 1, 2015, by and between Seller and certain of
its Affiliates, and Buyer and certain of its Affiliates.

“Master Tolling Agreement” has the meaning set forth in the Recitals.

“Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.

“Material Contracts” means the Construction Contracts and the Contracts set
forth on Schedule 4.15.

“NFU 2 Assets” means those assets identified as the “NFU 2 Assets” on Schedule
1.1(b).

“Omnibus Agreement” means that certain Twelfth Amended and Restated Omnibus
Agreement entered into and effective as of January 1, 2015, by and among HFC,
Holly Logistic Services, L.L.C., a Delaware limited liability company, the
Partnership, the Operating Partnership, HEP Logistics GP, L.L.C., a Delaware
limited liability company and HEP Logistics Holdings, L.P., a Delaware limited
partnership, and the other HFC Affiliates and Partnership Affiliates signatory
thereto, and as amended and restated as of the Closing Date.

 

Exhibit A-4



--------------------------------------------------------------------------------

“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Authority.

“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.

“Party” and “Parties” has the meanings set forth in the Preamble.

“Payment Obligations” has the meanings set forth in Section 11.1.

“Permits” means all material permits, licenses, variances, exemptions, Orders,
franchises and approvals of all Governmental Authorities necessary for the
lawful ownership and operation of the Company’s business, including the Assets.

“Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Company, of the property subject
thereto or affected thereby, and including without limitation capital leases.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

“Purchase Price” has the meaning set forth in Section 2.2(a).

“Refinery” has the meaning given to the term “Refinery” in the Master Tolling
Agreements.

“Respondent” has the meaning set forth in Section 10.5.

“Seller” has the meaning set forth in the Preamble.

“Seller Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by Seller, or its Affiliates, at the Closing
pursuant to Section 3.2 and each other document or Contract entered into by
Seller, or its Affiliates, in connection with this Agreement or the Closing.

“Seller Indemnified Costs” means any and all damages, losses, Claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer or the Partnership under this
Agreement. Notwithstanding anything in the foregoing to the contrary, Seller
Indemnified Costs shall exclude any and all indirect, consequential, punitive or
exemplary damages (other than those that are a result of (x) a third-party claim
for such indirect, consequential, punitive or exemplary damages or (y) the gross
negligence or willful misconduct of Buyer).

“Seller Indemnified Parties” means Seller and each officer, director, partner,
manager, employee, consultant, stockholder, and Affiliate of Seller, including,
without limitation, HFC.

 

Exhibit A-5



--------------------------------------------------------------------------------

“Services and Secondment Agreement” means that certain Services and Secondment
Agreement, effective as of January 1, 2015, by and between Seller and certain of
its Affiliates and Buyer and certain of its Affiliates.

“third-party action” has the meaning set forth in Section 9.2.

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

to

LLC INTEREST PURCHASE AGREEMENT

 

Interpretation

As used in this Agreement, unless a clear contrary intention appears:

(a) any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;

(b) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(c) any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement
and references in any Section or definition to any clause means such clause of
such Section or definition. The headings in this Agreement have been inserted
for convenience only and shall not be taken into account in its interpretation;

(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;

(e) the Exhibits and Schedules hereto form an integral part of this Agreement
and are equally binding therewith. Any reference to “this Agreement” shall
include such Exhibits and Schedules;

(f) references to a Person shall include any permitted assignee or successor to
such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;

(g) if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;

(h) the use of “or” is not intended to be exclusive unless explicitly indicated
otherwise;

(i) references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

(j) the words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

to

LLC INTEREST PURCHASE AGREEMENT

 

Form of Assignment



--------------------------------------------------------------------------------

Execution Version

ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS

This Assignment of Limited Liability Company Interests (“Assignment”) is dated
as of November 2, 2015 and effective as of 12:01 a.m., Dallas, Texas time, on
November 1, 2015 (the “Effective Time”), by and between Frontier El Dorado
Refining LLC, a Delaware limited liability company (“Seller”), and Holly Energy
Partners – Operating, L.P., a Delaware limited partnership (“Buyer”). Buyer and
Seller are referred to collectively herein as the “Parties.”

RECITALS

Reference is made to that certain LLC Interest Purchase Agreement dated
effective as of November 1, 2015, among HollyFrontier Corporation, a Delaware
corporation, Seller and Buyer, pursuant to which Seller has agreed to sell and
assign to Buyer all of the membership interests in El Dorado Operating LLC, a
Delaware limited liability company (the “Company”), in accordance with the terms
of such LLC Interest Purchase Agreement (such agreement, as the same may be
amended, the “Purchase Agreement”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

This Assignment is delivered by Seller pursuant to the Purchase Agreement.

ASSIGNMENT

Now, therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Seller hereby assigns to Buyer all of the
limited liability company interests in the Company, and any income,
distributions, or other value associated therewith or deriving therefrom
(including, without limitation, the Company’s interest in the Assets) on and
after the Effective Time (collectively, the “Membership Interests”).

2. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Buyer hereby assumes, from and after the
Effective Time, all obligations and liabilities of Seller with respect to the
Membership Interests arising from and after the Effective Time.

3. Seller hereby agrees to promptly execute and deliver any corrective
assignments and other legal documents or notification reasonably requested by
Buyer to give effect to the intent of this Assignment.

4. Seller hereby acknowledges and agrees that, as a result of this Assignment,
it no longer has any limited liability company interest or equity interest in
the Company, and it resigns as a member of the Company effective as of the
Effective Time.

5. This Assignment shall be binding upon the Parties and their respective
successors and assigns.

6. This Assignment shall be governed by and construed in accordance with the
internal laws of the State of Delaware.

 

Exhibit C-2



--------------------------------------------------------------------------------

7. This Assignment is subject to the terms and conditions of the Purchase
Agreement, and nothing contained herein shall be deemed to supersede, limit,
amend, supplement, modify, vary or enlarge any of the rights, obligations,
covenants, agreements, representations and warranties of the Parties under the
Purchase Agreement, this Assignment being intended only to effect the transfer
of the Membership Interests from Seller to Buyer as contemplated in the Purchase
Agreement. In the event of any conflict between the terms of this Assignment and
the terms of the Purchase Agreement, the terms of the Purchase Agreement shall
control.

8. This Assignment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]

 

Exhibit C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is executed to be effective as of the
Effective Time.

 

Seller:   FRONTIER EL DORADO REFINING LLC By:  

 

Name:   Douglas S. Aron Title:   Executive Vice President and Chief Financial
Officer Buyer:   HOLLY ENERGY PARTNERS – OPERATING, L.P. By:  

 

Name:   Richard L. Voliva III Title:   Vice President and Chief Financial
Officer

[Signature Page to Assignment of Limited Liability Company Interests]



--------------------------------------------------------------------------------

EXHIBIT D

to

LLC INTEREST PURCHASE AGREEMENT

 

Form of Amended and Restated Master Site Services Agreement



--------------------------------------------------------------------------------

Execution Version

AMENDED AND RESTATED MASTER SITE SERVICES AGREEMENT

Effective as of November 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATIONS      1   

1.1

  Definitions      1   

1.2

  Interpretation      1   

1.3

  Independent Obligations      1   

1.4

  Prior Services Agreements      2    ARTICLE 2 RELATIONSHIP OF PARTIES      2
  

2.1

  Rights and Obligations      2   

2.2

  Nature of the Relationship      2    ARTICLE 3 PROVISION OF SERVICE ITEMS     
3   

3.1

  Provision of Service Items      3   

3.2

  Increased Quantities and Additional Service Items      3   

3.3

  Use of Service Items      4   

3.4

  Service Assets      4   

3.5

  Access      4    ARTICLE 4 ANNUAL SERVICE FEE      5   

4.1

  Increases in Annual Service Fee      5   

4.2

  Reduction of Annual Service Fee      5    ARTICLE 5 CONNECTION FACILITIES     
5   

5.1

  Connection Facilities      5    ARTICLE 6 CAPITAL IMPROVEMENTS      6   

6.1

  Capital Improvements Relating to Provision of Service Items      6    ARTICLE
7 MONITORING COMMITTEE      7   

7.1

  Monitoring Committee      7    ARTICLE 8 LIABILITY AND INDEMNIFICATION      7
  

8.1

  Limitation of Liability; Indemnity      7   

8.2

  Survival      8    ARTICLE 9 DISPUTE RESOLUTION      8   

9.1

  Dispute Resolution      8    ARTICLE 10 TERM AND TERMINATION      8   

10.1

  Applicable Term      8   

10.2

  Termination by Related Refinery Owner      9   

10.3

  Effect of Termination      9    ARTICLE 11 GENERAL PROVISIONS      9   

11.1

  Intellectual Property Rights      9   

 

i



--------------------------------------------------------------------------------

11.2

  Notices      10   

11.3

  Severability      10   

11.4

  Entire Agreement      10   

11.5

  Waiver      10   

11.6

  Incorporation by Reference      10   

11.7

  Succession and Assignment      10   

11.8

  Binding Effect      11   

11.9

  Amendment      11   

11.10

  No Third Party Beneficiaries      11   

11.11

  Governing Law      11   

11.12

  Cooperation      11   

11.13

  Further Assurances      11   

11.14

  Recording      11   

11.15

  Conflicts Between Agreements      11   

11.16

  Counterparts      11   

11.17

  Joinder by Affiliates of Parties      11   

 

EXHIBITS

  

EXHIBIT A – PARTIES

  

EXHIBIT B – DEFINITIONS

  

EXHIBIT C – INTERPRETATION

  

EXHIBIT D – SERVICE ITEMS

  

EXHIBIT E – PAYMENT FOR SERVICE ITEMS

  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER SITE SERVICES AGREEMENT

This Master Site Services Agreement (this “Agreement”), is entered into on
November 2, 2015 and effective as of 12:00 a.m. Central Time (the “Effective
Time”) on November 1, 2015 (the “Effective Date”) by and between the Parties set
forth on Exhibit A.

R E C I T A L S:

A. Pursuant to certain transactions, each Relevant Asset Owner acquired its
respective Assets located at the Refinery Complex from the Related Refinery
Owner;

B. In connection with each transaction between Relevant Asset Owner and the
Related Refinery Owner, the Relevant Asset Owner leased from the Related
Refinery Owner real property at the Related Refinery Owner’s Refinery Complex on
which all or a part of the Relevant Asset Owner’s Assets are located;

C. Each Related Refinery Owner and the Relevant Asset Owner (except El Dorado
Operating) has previously entered into a Prior Services Agreement pursuant to
which the applicable Related Refinery Owner provides certain Service Items to
the Relevant Asset Owner that are necessary to operate and maintain such
Relevant Asset Owner’s Assets at the Refinery Complex;

D. Each Related Refinery Owner and each Relevant Asset Owner (except El Dorado
Operating) entered into the Original Master Site Services Agreement which
amended and restated in its entirety their respective Prior Agreement from and
after January 1, 2015, all in accordance with the terms and conditions set forth
in the Original Master Site Services Agreement; and

E. Each Related Refinery Owner and each Relevant Asset Owner now desires to
amend and restate the Original Master Site Services Agreement in its entirety,
in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. Capitalized terms used throughout this Agreement and not
otherwise defined herein shall have the meanings set forth on Exhibit B.

1.2 Interpretation. Matters relating to the interpretation of this Agreement are
set forth on Exhibit C.

1.3 Independent Obligations. The Parties hereby acknowledge and agree that
(a) the obligations of each Relevant Asset Owner and each Related Refinery Owner
are independent of any obligation of any other Relevant Asset Owner and Related
Refinery Owner, respectively, (b) the Parties shall look solely to their
counterparty (as identified on Exhibit A) for fulfillment of their respective
obligations under this Agreement; (c) no Relevant Asset Owner or Related
Refinery Owner shall be obligated to fulfill any of the obligations of any other
Relevant Asset Owner or Related Refinery Owner, respectively, and shall have no
liability for such obligations.



--------------------------------------------------------------------------------

1.4 Prior Services Agreements. The Original Master Site Services Agreement
amended and restated each Prior Agreement in its entirety from and after
January 1, 2015 through the Effective Time of this Agreement. It is the Parties’
intent that the terms and provisions of this Agreement shall be effective and
govern from and after the Effective Time. Any matters first arising prior to
January 1, 2015 shall be governed by the Prior Service Agreement relating
thereto, if any.

ARTICLE 2

RELATIONSHIP OF PARTIES

2.1 Rights and Obligations. The Parties hereby enter into this Agreement for the
purpose of setting forth their respective rights and obligations relating to the
provision by the Related Refinery Owner of the Service Items to the Relevant
Asset Owner in connection with the Relevant Asset Owner’s ownership, operation
and maintenance of its Relevant Assets.

2.2 Nature of the Relationship.

2.2.1 No Limitation on Separate Businesses. Except as provided herein, this
Agreement shall not in any manner limit the Parties in carrying on their
respective separate businesses or operations or impose upon any Party a
fiduciary duty vis-à-vis any other Party.

2.2.2 Independent Operations. Each Related Refinery Owner and each applicable
Relevant Asset Owner recognize that portions of each of their respective
businesses and operations are conducted within the Refinery Complex, and that
necessary interactions result from such proximity. The respective businesses and
operations of the Related Refinery Owner and Relevant Asset Owner will be
managed and conducted by them, as independent companies, and each shall act and
conduct its business and operations independently wherever possible. Further,
each Related Refinery Owner and Relevant Asset Owner recognize their mutual
responsibility to support the capability of each other to conduct their
respective businesses and operations for routine and non-routine activities
(including start-ups, shut downs, turnarounds, emergencies and other infrequent
events).

2.2.3 No Partnership. Notwithstanding the foregoing, nothing in this Agreement
and no actions taken by the Related Refinery Owner and the Relevant Asset Owner
shall constitute a partnership, joint venture, association or other co-operative
entity among the Related Refinery Owner and the Relevant Asset Owner or
authorize either the Related Refinery Owner or the Relevant Asset Owner to
represent or contract on behalf of the other. Each Related Refinery Owner, as
the supplier of the Service Items, is acting solely as an independent contractor
and is not an agent of any Relevant Asset Owner. The provision of the Service
Items hereunder shall be under the sole supervision, control and direction of
the Related Refinery Owner and not the Relevant Asset Owner. No Party is
authorized to legally bind or act as an agent for any other Party.

2.2.4 Permits. Notwithstanding the Relevant Asset Owner’s obligation to maintain
and operate the Relevant Assets and Additional Improvements and comply with
Applicable Laws, the Related Refinery Owner and the Relevant Asset Owner
acknowledge that the Related Refinery Owner may, as required by any applicable
Governmental Authorities, maintain air quality and other environmental permits
in its name. Consequently and also for the ease of administration, the Related
Refinery Owner may maintain in its name the air quality permits and other
authorizations applicable to all, or part of, the Relevant Assets and Additional
Improvements and may be responsible for making any reports or other
notifications to Governmental Authorities pursuant to such permits or Applicable
Laws; provided that

 

2



--------------------------------------------------------------------------------

upon the Related Refinery Owner’s written request the Relevant Asset Owner shall
apply for, obtain and maintain any such permits in its name. Nothing in this
Agreement shall reduce the Relevant Asset Owner’s obligations under Applicable
Laws with respect to the Relevant Assets and Additional Improvements.

ARTICLE 3

PROVISION OF SERVICE ITEMS

3.1 Provision of Service Items.

3.1.1 Service Items. During the Applicable Term of this Agreement, the Related
Refinery Owner shall make available and provide to the Relevant Asset Owner, in
accordance with the terms and conditions of this Agreement, the Service Items
for such Relevant Asset Owner as described more fully on Exhibit D to this
Agreement for use by the Relevant Asset Owner and any of its Affiliates and
agents in connection with the Relevant Asset Owner’s ownership, operation and
maintenance of the Relevant Assets and any Additional Improvements.

3.1.2 Quality of Service Items. If the Relevant Asset Owner reasonably believes
in good faith that a Service Item provided is not of the quality or quantity
necessary to operate and maintain the Relevant Assets and any Additional
Improvements as currently operated and maintained, the Relevant Asset Owner may
deliver written notice of such claim to the Related Refinery Owner. If the
Related Refinery Owner does not reasonably satisfy the Relevant Asset Owner’s
claim pursuant to the foregoing sentence within 30 days after receipt of such
notice (or if such claim is of a nature that cannot be resolved within 30 days,
if the Related Refinery Owner does not commence to satisfy such claim within
30 days after receipt of such notice and thereafter diligently pursue satisfying
such claim to completion), then the Relevant Asset Owner may reject such Service
Item and submit a proposal to the Related Refinery Owner to reduce the amount of
the Annual Service Fee set forth on Exhibit E in accordance with Section 4.3. If
the Related Refinery Owner refuses to reduce the Annual Service Fee, the Dispute
shall be resolved in accordance with the provisions of Article 9.

3.1.3 Notifications. The Related Refinery Owner shall notify the Relevant Asset
Owner as soon as practicable of any actual or anticipated changes in the
character of any Service Item or any actual or anticipated interruptions,
shut-downs, turnarounds or similar events that may adversely affect the
provision of any Service Item.

3.1.4 Standard of Care. The Related Refinery Owner shall provide all Service
Items to the Relevant Asset Owner and perform all services hereunder in
accordance with Standard Operating Practice. The provision of all Service Items
and services hereunder shall be on a non-discriminatory basis comparable to that
provided or performed by the Related Refinery Owner with respect to its own
business at the Refinery Complex unless otherwise specified herein.

3.2 Increased Quantities and Additional Service Items.

3.2.1 Adjustments to Service Items. If subsequent to the date hereof increased
quantities of any Service Items are reasonably required by a Relevant Asset
Owner from the Related Refinery Owner in connection with its ownership,
operation or maintenance of the Relevant Assets or any improvements or additions
thereto, the Related Refinery Owner shall use commercially reasonable efforts to
provide such increased quantities of such Service Item on the same terms and
conditions set forth in Exhibit D, so long as the provision of such increased
quantities does not interfere in any material respect with the Related Refinery
Owner’s operations at the Refinery Complex or require the Related Refinery Owner
to make a capital improvement to any Service Asset. If the provision by the
Related Refinery

 

3



--------------------------------------------------------------------------------

Owner of increased quantities of any Service Item requested by the Relevant
Asset Owner would require the Related Refinery Owner to make such a capital
improvement, then the Relevant Asset Owner may submit a request to the Related
Refinery Owner pursuant to Section 6.1. The applicable Annual Service Fee with
respect to increased quantities of any Service Item requested by a Relevant
Asset Owner may be increased in accordance with Article 4. Notwithstanding
anything to the contrary herein, in the event that:

(a) the Relevant Asset Owner uses the Relevant Assets to provide services to
third parties,

(b) the Relevant Asset Owner’s provision of such third-party services results in
a material increase of any Service Item required by the Relevant Asset Owner,
and

(c) provision of such Service Items is available to the Relevant Asset Owner
from third-party vendors on commercially reasonable terms,

then the Related Refinery Owner may decline to provide such increased and
additional Service Item. Further, if, in the Related Refinery Owner’s sole
discretion, the provision of any Service Item by the Related Refinery Owner in
connection with the Relevant Asset Owner’s provision of services to third
parties could expose the Related Refinery Owner or the Related Refinery Owner’s
assets to environmental risk or liability, then the Related Refinery Owner may
refuse to provide such Service Item in connection with the Relevant Asset
Owner’s provision of services to third parties.

3.2.2 New Service Items. If subsequent to the date hereof one or more additional
Service Items not specifically described herein, but which are being produced or
utilized by the Related Refinery Owner or its Affiliates in the normal course of
their operations at the Refinery Complex (“Additional Service Items”), are or
become reasonably necessary to operate or maintain the Relevant Assets and any
Additional Improvements, the Related Refinery Owner shall use commercially
reasonable efforts to provide such Additional Service Items to the Relevant
Asset Owner on terms and conditions consistent with the provision of the
existing Service Items provided by the Related Refinery Owner. The applicable
Annual Service Fee with respect to such Additional Service Items may be
increased in accordance with Article 4.

3.3 Use of Service Items. Each Relevant Asset Owner agrees to utilize the
Service Items provided to it by the Related Refinery Owner solely in connection
with its ownership, operation and maintenance of the Relevant Assets and any
Additional Improvements; provided, however, that no provision of this Agreement
shall obligate any Relevant Asset Owner in any way to utilize all or part of the
Service Items provided by the Related Refinery Owner.

3.4 Service Assets. Subject to Article 8, each Related Refinery Owner shall be
responsible for operating and maintaining its respective Service Assets, at its
sole cost and expense, in accordance with Standard Operating Practice. Except
for any capital improvement project proposed by a Relevant Asset Owner under
Article 6 or undertaken by a Relevant Asset Owner under Article 5, the Related
Refinery Owner shall be responsible for all costs and expenses of any capital
improvements to, or acquisitions of additional, Services Assets.

3.5 Access. The relative rights of access for the Related Refinery Owner and the
Relevant Asset Owner for each Refinery Complex are set forth in the Master Lease
and Access Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

ANNUAL SERVICE FEE

4.1 Annual Service Fee. Within thirty (30) days following the end of each
calendar month, the Relevant Asset Owner will pay the Related Refinery Owner an
amount equal to one-twelfth (1/12) of the aggregate of its fees set forth on
Exhibit E (the “Annual Service Fee”) for the provision by the Related Refinery
Owner and its Affiliates to the Relevant Asset Owner during such calendar month
of all the Service Items described in Exhibit D. The monthly payment for the
first month under the Applicable Term of this Agreement will be prorated based
on the number of days elapsed from the date of this Agreement through the last
day of the first calendar month and the number of days in such calendar month.

4.2 Increases in Annual Service Fee.

4.2.1 Annual Adjustment. The Annual Service Fee shall be adjusted on July 1 of
each calendar year, commencing on the first July 1 following the Effective Date,
by an amount equal to the PPI Adjustment; provided, that, effective as of the
date hereof, the Annual Service Fee shall never be increased by more than 3% for
any such calendar year. If the PPI is no longer published, then the Parties
shall negotiate in good faith to agree on a new index that gives comparable
protection against inflation, and the same method of adjustment for increases in
the new index shall be used to calculate increases in the Annual Service Fee. If
the Parties are unable to agree, a new index will be determined by binding
arbitration in accordance with Section 9.1.4.

4.2.2 Additional Cost Adjustment. Each Related Refinery Owner may also increase
the Annual Service Fee to be paid by the Relevant Asset Owner for any calendar
year by an amount equal to the actual cost to the Related Refinery Owner of
providing increased quantities of any Service Item or of providing any
Additional Service Items pursuant to Section 3.2.1 and Section 3.2.2 to the
Relevant Asset Owner.

4.3 Reduction of Annual Service Fee. Within thirty (30) days following the end
of each calendar year, the Relevant Asset Owner will have the right to submit to
the Related Refinery Owner a proposal to reduce the amount of the Annual Service
Fee or other charges paid (or to be paid) for that year if the Relevant Asset
Owner reasonably believes, in good faith, that one or more Service Items
provided by the Related Refinery Owner for that year was not of the quality or
quantity necessary to operate and maintain the Relevant Assets as currently
operated and maintained. If the Relevant Asset Owner submits such a proposal to
the Related Refinery Owner, the Relevant Asset Owner and the Related Refinery
Owner shall determine in good faith the reduction, if any, to the Annual Service
Fee for that year. If the Parties are unable to reach an agreement with respect
to any such proposals, such Dispute shall be resolved in accordance with Article
9.

ARTICLE 5

CONNECTION FACILITIES

5.1 Connection Facilities.

5.1.1 Connection Facilities. Where necessary, the Relevant Asset Owner shall
install or cause to be installed, at the expense of the Relevant Asset Owner or,
if mutually agreed, the Related Refinery Owner, one or more Connection
Facilities, which shall be of a quality and type reasonably necessary to
establish appropriate interconnections between the Relevant Assets and the
Service Assets. The design of any necessary Connection Facilities shall be
submitted by the Relevant Asset Owner for review by the Related Refinery Owner.
The Related Refinery Owner shall have thirty (30) days in which

 

5



--------------------------------------------------------------------------------

to notify the Relevant Asset Owner of any modifications that are necessary to
conform the design to Standard Operating Practices and to comply with
requirements of Governmental Authorities, otherwise the Related Refinery Owner
shall be deemed to have approved such design.

5.1.2 Cooperation. The Relevant Asset Owner and the Related Refinery Owner shall
reasonably cooperate with one another with respect to the installation,
operation and maintenance of the Connection Facilities so as to minimize any
disruption to the operation of the Refinery Complex, the Relevant Assets and the
Service Assets.

ARTICLE 6

CAPITAL IMPROVEMENTS

6.1 Capital Improvements Relating to Provision of Service Items.

6.1.1 Requests for Capital Improvements. The Relevant Asset Owner may submit
from time to time to the Related Refinery Owner written requests for the Related
Refinery Owner to undertake capital improvement projects relating to the
provision by the Related Refinery Owner of Service Items. Any such requests
shall specify in reasonable detail:

(a) the capital improvements to be made;

(b) any permits that may be required;

(c) the estimated cost of such capital improvements;

(d) any proposed changes to this Agreement; and

(e) any other relevant information relating to such capital improvement project.

6.1.2 Response to Requests for Capital Improvements. The Related Refinery Owner
agrees that it will consider in good faith any request pursuant to
Section 6.1.2, but it shall have no obligation to agree to undertake any such
capital improvement project and may reject such request. The Related Refinery
Owner shall provide the Relevant Asset Owner a written explanation for the
rejection of any request. If the Related Refinery Owner agrees to undertake any
such capital improvement project, the Relevant Asset Owner shall be responsible
for all costs associated with such project, without duplication of other amounts
paid or payable by the Relevant Asset Owner under this Agreement, including:

(a) the cost of completing the capital improvements;

(b) the Related Refinery Owner’s costs and expenses incurred in connection with
such project; and

(c) any increased costs of operation incurred or to be incurred by the Related
Refinery Owner as a result of such project;

provided, however, that if other Persons receive any of the benefits of such
capital improvement project, such other Persons shall bear their respective pro
rata shares of all costs associated with such project (based upon and only to
the extent of the relative benefits received by them), and the Relevant Asset
Owner’s costs with respect thereto shall be reimbursed by the Related Refinery
Owner as, when, if and to the extent savings are received or as, when, if and to
the extent the other Person utilizes such benefits.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

MONITORING COMMITTEE

7.1 Monitoring Committee.

7.1.1 Monitoring Committee. Each Related Refinery Owner and Relevant Asset Owner
shall jointly establish a committee (the “Monitoring Committee”) to review the
performance by the Related Refinery Owner and Relevant Asset Owner of this
Agreement and the provision of Service Items by the Related Refinery Owner to
the Relevant Asset Owner hereunder in an effort to ensure the smooth and
efficient performance of this Agreement. The Monitoring Committee shall be
comprised of one representative from the Related Refinery Owner and one
representative from the Relevant Asset Owner. In addition, other representatives
that such Related Refinery Owner and Relevant Asset Owner may reasonably require
shall report to, and attend meetings of, the Monitoring Committee.

7.1.2 Meetings. Each Monitoring Committee shall meet, either in person, by
telephone, or other means mutually acceptable to the members of the Monitoring
Committee no less than once every six (6) months throughout the Term (other than
where the Related Refinery Owner and the Relevant Asset Owner agree that such a
periodic meeting is not necessary) and as otherwise reasonably requested by a
Related Refinery Owner or the Relevant Asset Owner.

7.1.3 Review of Performance. Each Monitoring Committee shall endeavor in good
faith to resolve issues raised in respect of the performance of this Agreement
and the provision of any Service Item hereunder for its respective Related
Refinery Owner and Relevant Asset Owner. Each Monitoring Committee shall review
the performance of its respective Related Refinery Owner and Relevant Asset
Owner in the provision and receipt of Service Items under this Agreement and
shall consider any proposed improvement plans.

7.1.4 Recommendations. Each Monitoring Committee shall have the authority to
develop modifications or amendments to its respective portion of the Exhibits to
this Agreement on behalf of its respective Related Refinery Owner and Relevant
Asset Owner; however, to become effective any such modifications or amendments
must be in writing and be duly signed by the Related Refinery Owner and Relevant
Asset Owner. Each Monitoring Committee shall, as needed to carry out its duties
under this Article 7, develop mutually agreed protocols and administrative
procedures.

ARTICLE 8

LIABILITY AND INDEMNIFICATION

8.1 Limitation of Liability; Indemnity. The Parties acknowledge and agree that
the provisions relating to force majeure, indemnity and the limitation of
liability are set forth in the Omnibus Agreement. Notwithstanding anything in
this Agreement or the Omnibus Agreement to the contrary and solely for the
purpose of determining which of the Related Refinery Owners or Relevant Asset
Owners shall be liable in a particular circumstance, neither a Related Refinery
Owner nor a Relevant Asset Owner shall be liable to another Party for any loss,
damage, injury, judgment, claim, cost, expense or other liability suffered or
incurred (collectively, “Damages”) by such Party except to the extent set forth
in the Omnibus Agreement and to the extent that the Related Refinery Owner or
Relevant Asset Owner causes such Damages or owns or operates the assets or other
property in question responsible for causing such Damages. In no event shall any
Related Refinery Owner have any liability to another Related Refinery Owner, or
shall any Relevant Asset Owner have any liability to another Relevant Asset
Owner, for Damages, regardless of how caused or under any theory of recovery.

 

7



--------------------------------------------------------------------------------

8.2 Survival. The provisions of this Article 8 shall survive the termination of
this Agreement.

ARTICLE 9

DISPUTE RESOLUTION

9.1 Dispute Resolution.

9.1.1 Dispute Resolution Procedures. Any Dispute arising out of or in connection
with this Agreement, including any question regarding the existence, validity or
termination of this Agreement, shall be exclusively resolved in accordance with
this Article 9 and the provisions relating to dispute resolution set forth in
the Omnibus Agreement.

9.1.2 Initial Meeting. In the event of a Dispute between a Related Refinery
Owner and the Relevant Asset Owner, the Related Refinery Owner and the Relevant
Asset Owner shall, within ten (10) days of a written request by either of them
to the other, meet in good faith to resolve such Dispute.

9.1.3 Submission to Monitoring Committee. Any Dispute that cannot be resolved by
the Related Refinery Owner and the Relevant Asset Owner shall be submitted to
their respective Monitoring Committee which shall endeavor to amicably resolve
the Dispute. The Related Refinery Owner and the Relevant Asset Owner shall
provide their respective Monitoring Committee with such information as it
reasonably requires to enable it to determine the issues relevant to the
Dispute.

9.1.4 Resolution Pursuant to Omnibus Agreement. If the Related Refinery Owner
and the Relevant Asset Owner are unable to resolve the dispute within
fifteen (15) days after submission of such dispute to the Monitoring Committee
(or such other period as may be agreed by the Related Refinery Owner and the
Relevant Asset Owner), the matter shall be resolved in the manner provided for
Dispute resolution in the Omnibus Agreement.

9.1.5 Performance During Dispute. Pending resolution of any Dispute between the
Related Refinery Owner and the Relevant Asset Owner, the Related Refinery Owner
and the Relevant Asset Owner shall continue to perform in good faith their
respective obligations under this Agreement based upon the last agreed
performance demonstrated prior to the Dispute.

ARTICLE 10

TERM AND TERMINATION

10.1 Applicable Term. This Agreement shall be in full force and effect on and
from the date hereof and shall continue for the Applicable Term as to each
Related Refinery Owner and Relevant Asset Owner for a term that is coterminous
with the Master Lease and Access Agreement between such Related Refinery Owner
and the Relevant Asset Owner such that if the Applicable Term in the Master
Lease and Access Agreement is terminated or expires for any reason, this
Agreement shall also be deemed to have terminated with respect to such Related
Refinery Owner and Relevant Asset Owner on the same date of the termination or
expiration of the Master Lease and Access Agreement.

 

8



--------------------------------------------------------------------------------

10.2 Termination by Related Refinery Owner. Each Related Refinery Owner may, in
addition to its other remedies, terminate this Agreement, with respect to itself
and the Relevant Asset Owner only, as a whole in any one of the following
circumstances:

(a) if a Bankruptcy Event occurs and is continuing in relation to the Relevant
Asset Owner or its Affiliates and the Relevant Asset Owner does not provide
adequate assurances to such Related Refinery Owner within thirty (30) days of
the occurrence of the Bankruptcy Event that the Relevant Asset Owner will
continue to pay the Annual Service Fee and other charges on the terms and
conditions of this Agreement;

(b) with no less than thirty (30) days prior written notice following a decision
by the Relevant Asset Owner to discontinue the operation of all or substantially
all of the Relevant Assets and any Additional Improvements; or

(c) if the Relevant Asset Owner without proper justification fails to pay any
undisputed Annual Service Fee (or portion thereof) or other charge its owes
within thirty (30) days of the date when such payment became due, and such
failure continues thereafter for a period of thirty (30) days after written
notice from such Related Refinery Owner.

10.3 Effect of Termination.

10.3.1 Mitigation Measures. Each Related Refinery Owner shall use its reasonable
commercial efforts to minimize any adverse effect to the Relevant Asset Owner
resulting from the termination of the rendering, in whole or in part, of any
Service Item under this Agreement.

10.3.2 Accounting. Within sixty (60) days after termination of this Agreement in
whole with respect to any Related Refinery Owner and the Relevant Asset Owner,
the Related Refinery Owner shall provide the Relevant Asset Owner with a final
accounting of the amount of (i) any Annual Service Fee and other applicable
charges due with respect to the period beginning on January 1 of the calendar
year in which the termination occurred and ending on the effective date of the
termination; and (ii) any unpaid and undisputed Annual Service Fee and other
applicable charges attributable to the prior calendar year. If the Relevant
Asset Owner agrees with the total amount shown on the final accounting, the
Relevant Asset Owner shall pay the Related Refinery Owner such amount within
thirty (30) days following the receipt of such final accounting. The Related
Refinery Owner and the Relevant Asset Owner shall meet in good faith to resolve
any Dispute relating to the final accounting as expeditiously as possible.

10.3.3 No Prejudice. Any termination of this Agreement, either in whole or in
part with respect to a Related Refinery Owner and the Relevant Asset Owner, and
termination of any individual Service Item with respect to a Related Refinery
Owner and the Relevant Asset Owner shall be without prejudice to the accrued
rights, remedies and liabilities of the Related Refinery Owner and the Relevant
Asset Owner at the time of such termination and all provisions of this Agreement
necessary for the full enjoyment thereof shall survive such termination for the
period so necessary.

10.3.4 Termination Abeyance During Dispute. If there is a Dispute regarding the
termination of this Agreement with respect to a Related Refinery Owner and the
Relevant Asset Owner or a Service Item under this Article 10, then no
termination shall occur until thirty (30) days following resolution of the
Dispute or by written agreement of the Related Refinery Owner and the Relevant
Asset Owner.

ARTICLE 11

GENERAL PROVISIONS

11.1 Intellectual Property Rights. Neither this Agreement nor the performance by
any of the Parties of its duties hereunder shall operate to convey, license or
otherwise transfer from one Party to the

 

9



--------------------------------------------------------------------------------

other any patent, know-how, trade secrets or other intellectual property rights.
The copyright, property and any other rights in any document or material
supplied under this Agreement shall, in the absence of any express provision to
the contrary thereon, remain with the disclosing Party.

11.2 Notices. Any notice or other communication given under this Agreement shall
be in writing and shall be delivered in accordance with the requirements for
notices set forth in the Omnibus Agreement.

11.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

11.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof as applicable to such
Party and supersedes all prior agreements and undertakings, both written and
oral, between a Related Refinery Owner and the Relevant Asset Owner with respect
to the subject matter hereof.

11.5 Waiver. To be effective, any waiver of any right under this Agreement must
be in writing and signed by a duly authorized officer or representative of the
Party bound thereby.

11.6 Incorporation by Reference. Any reference herein to any Exhibit to this
Agreement will incorporate such Exhibit herein as if it were set out in full in
the text of this Agreement.

11.7 Succession and Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned without the prior written consent of the
Related Refinery Owner (in the case of any assignment by the Relevant Asset
Owner) or the Relevant Asset Owner (in the case of any assignment by the Related
Refinery Owner), in each case, such consent is not to be unreasonably withheld
or delayed; provided, however, that (i) a Relevant Asset Owner may make such an
assignment (including a partial pro rata assignment) to its Affiliate without
the Related Refinery Owner’s consent, (ii) a Related Refinery Owner may make
such an assignment (including a pro rata partial assignment) to its Affiliate
without the Relevant Asset Owner’s consent, (iii) a Related Refinery Owner may
make a collateral assignment of its rights and obligations hereunder, and (iv) a
Relevant Asset Owner may make a collateral assignment of its rights hereunder
and/or grant a security interest in all or a portion of the its Relevant Assets
to a bona fide third party lender or debt holder, or trustee or representative
for any of them, without the Related Refinery Owner’s consent, if such third
party lender, debt holder or trustee shall have executed and delivered to the
Related Refinery Owner a non-disturbance agreement in such form as is reasonably
satisfactory to the Related Refinery Owner and such third party lender, debt
holder or trustee and the Related Refinery Owner executes an acknowledgement of
such collateral assignment in such form as may from time to time be reasonably
requested. Any attempt to make an assignment otherwise than as permitted by the
foregoing shall be null and void. The assigning Party agrees to require its
respective successors, if any, to expressly assume, in a form of agreement
reasonably acceptable to the other Parties, its obligations under this
Agreement. Notwithstanding anything to the contrary herein, a Related Refinery
Owner may engage third-party contractors to perform any of the services or
actions it is required to perform hereunder without the Relevant Asset Owner’s
prior consent.

 

10



--------------------------------------------------------------------------------

11.8 Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

11.9 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties hereto.

11.10 No Third Party Beneficiaries. Any Person not a Party to this Agreement
shall have no rights under this Agreement as a third party beneficiary or
otherwise.

11.11 Governing Law. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE
WHERE THE RELEVANT ASSETS ARE LOCATED WITHOUT GIVING EFFECT TO PRINCIPLES
THEREOF RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

11.12 Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of the Related Refinery Owner and
the Relevant Asset Owner will be required. If, during the Applicable Term of
this Agreement, changes in the operations, facilities or methods of either the
Related Refinery Owner or the Relevant Asset Owner will materially benefit one
of them without detriment to the other, the Related Refinery Owner or the
Relevant Asset Owner commit to each other to make reasonable efforts to
cooperate and assist each other.

11.13 Further Assurances. The Parties shall execute such additional documents
and shall cause such additional actions to be taken as may be required or, in
the judgment of any Party, be necessary or desirable, to effect or evidence the
provisions of this Agreement and the transactions contemplated hereby.

11.14 Recording. Upon the request of any Party, the Parties hereto shall
execute, acknowledge, deliver and record a “short form” memorandum of this
Agreement.

11.15 Conflicts Between Agreements. In the event a conflict between the terms
and conditions contained in the applicable Throughput Agreement or the other
Ancillary Agreements for the Relevant Assets and this Agreement arises in
connection with any matter pertaining to the provision of the Service Items, the
terms and conditions contained in the applicable Throughput Agreement will
govern. Nothing contained in this Agreement shall be deemed to limit or restrict
the Relevant Asset Owner’s rights to fully use and enjoy the rights and benefits
it has under the Purchase Agreement or the other Ancillary Agreements.

11.16 Counterparts. This Agreement may be executed in one or more counterparts,
and by the Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

11.17 Joinder by Affiliates of Parties. From time to time, an Affiliate of a
Relevant Asset Owner who own assets at a refinery (whether now or in the future
owned by a Related Refinery Owner or its Affiliate), may desire to become a
party to this Agreement so as to have such refinery owner provide Service Items
in connection with such assets, upon such terms and conditions that such
Relevant Asset Owner (or its Affiliate) and the refinery owner may agree. The
joinder of such Relevant Asset Owner’s Affiliate and/or a Related Refinery
Owner’s Affiliate to this Agreement shall be effective upon the execution of a
joinder agreement (a “Joinder”), in form and substance acceptable to such
parties. The Joinder shall specify such Affiliate’s “Relevant Assets,” the
Service Items, Applicable Term and the

 

11



--------------------------------------------------------------------------------

related Annual Service Fee, and shall include any provisions unique to such
Affiliate’s Relevant Assets. In executing the Joinder, such parties thereby
acknowledge, represent and warrant that they have read and are familiar with the
terms and conditions of this Agreement and upon execution of the Joinder, and
that this Agreement is the binding and enforceable obligation of them, modified
only as expressly set forth in such Joinder. The Joinder shall be for the sole
purpose of joining such Affiliate(s) to this Agreement and, except as expressly
set forth in the Joinder only with respect to such Affiliate(s), shall not
alter, modify or affect any of the terms or conditions of this Agreement as they
relate to such Affiliate(s), the Relevant Asset Owners or the Related Refinery
Owners, all of which remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amended and Restated Master
Site Services Agreement to be executed by their duly authorized officers or
representatives to be effective as of the Effective Date.

 

Related Refinery Owners:   FRONTIER EL DORADO REFINING LLC   FRONTIER REFINING
LLC  

HOLLY REFINING & MARKETING – TULSA LLC

 

HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC

  NAVAJO REFINING COMPANY, L.L.C.   By:  

 

  Name:   Douglas S. Aron   Title:   Executive Vice President and Chief
Financial Officer Relevant Asset Owners:   EL DORADO LOGISTICS LLC   EL DORADO
OPERATING LLC   CHEYENNE LOGISTICS LLC   HEP TULSA LLC   By:  

 

  Name:   Richard L. Voliva III   Title:   Vice President and Chief Financial
Officer   HEP WOODS CROSS, L.L.C.   HEP PIPELINE, L.L.C.     By:   Holly Energy
Partners – Operating, L.P., its sole member       By:  

 

      Name:   Richard L. Voliva III       Title:   Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

Exhibit A

to

Amended and Restated Master Site Services Agreement

 

 

Parties

 

•   Frontier El Dorado and El Dorado Logistics with respect to the Service Items
provided by Frontier El Dorado to El Dorado Logistics;

 

•   Frontier El Dorado and El Dorado Operating with respect to the Service Items
provided by Frontier El Dorado to El Dorado Operating;

 

•   Frontier Cheyenne and Cheyenne Logistics with respect to the Service Items
provided by Frontier Cheyenne to Cheyenne Logistics;

 

•   Holly Tulsa and HEP Tulsa with respect to the Service Items provided by
Holly Tulsa to HEP Tulsa;

 

•   Holly Woods Cross and HEP Woods Cross with respect to the Service Items
provided by Holly Woods Cross to HEP Woods Cross; and

 

•   Navajo and HEP Pipeline with respect to the Service Items provided by Navajo
to HEP Pipeline.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to

Amended and Restated Master Site Services Agreement

 

 

Definitions

“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (a) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any person, or (c) the ability to direct the business
and affairs of any person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Owners, on
the one hand, and the Operator, on the other hand, shall not be considered
Affiliates of each other.

“Additional Improvements” shall have the meaning given such term in the Master
Lease and Access Agreement.

“Additional Service Items” is defined in Section 3.2(b).

“Agreement” is defined in the preamble.

“Ancillary Agreements” means, collectively, any other agreement executed by the
Related Refinery Owner and the Relevant Asset Owner in connection with the
Operating Partnership’s acquisition of the Relevant Asset Owner and the Relevant
Asset Owner’s ownership of the Relevant Assets or the Relevant Asset Owner’s
acquisition of the Relevant Assets, as the case may be, that has not been
otherwise amended or superseded.

“Annual Service Fee” is defined in Section 4.1.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Applicable Term” as to each Relevant Asset Owner and each Related Refinery
Owner has the same meaning as set forth in the Master Lease and Access
Agreement.

“Bankruptcy Event” means, in relation to any Party,

(a) the making of a general assignment for the benefit of creditors by such
Party;

(b) the entering into of any arrangement or composition with creditors as a
result of insolvency (other than for the purposes of a solvent reconstruction or
amalgamation);

 

Exhibit B-1



--------------------------------------------------------------------------------

(c) the institution by such Party of proceedings:

(i) seeking to adjudicate such Party as bankrupt or insolvent or seeking
protection or relief from creditors,

(ii) seeking liquidation, winding up, or rearrangement, reorganization or
adjustment of such Party or its debts (other than for purposes of a solvent
reconstruction or amalgamation), or

(iii) seeking the entry of an order for the appointment of a receiver, trustee
or other similar official for such Party or for all or a substantial part of
such Party’s assets.

(d) the institution of any proceeding of the type described in the third bullet
above against such Party, which proceeding shall not have been dismissed within
ninety (90) days following its institution.

“Cheyenne Logistics” means Cheyenne Logistics LLC, a Delaware limited liability
company.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

“Connection Facilities” means all physical interconnections and related
equipment and facilities required to deliver the Service Items described in
Exhibit D to the Relevant Assets from various locations within the Refinery
Complex.

“Dispute” means any dispute or difference that arises between two or more
Parties in connection with or arising out of this Agreement (including, any
dispute as to the termination or invalidity of this Agreement or any provision
of it).

“Effective Date” is defined in the preamble.

“Effective Time” is defined in the preamble.

“El Dorado Logistics” means El Dorado Logistics LLC, a Delaware limited
liability company.

“El Dorado Operating” means El Dorado Operating LLC, a Delaware limited
liability company.

“Frontier Cheyenne” means Frontier Refining LLC, a Delaware limited liability
company.

“Frontier El Dorado” means Frontier El Dorado Refining LLC, a Delaware limited
liability company.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP Pipeline” means HEP Pipeline, L.L.C., a Delaware limited liability company.

 

Exhibit B-2



--------------------------------------------------------------------------------

“HEP Tulsa” means HEP Tulsa LLC, a Delaware limited liability company.

“HEP Woods Cross” means HEP Woods Cross, L.L.C., a Delaware limited liability
company.

“Holly Tulsa” means Holly Refining & Marketing – Tulsa LLC, a Delaware limited
liability company.

“Holly Woods Cross” means Holly Refining & Marketing Company – Woods Cross LLC,
a Delaware limited liability company.

“Master Lease and Access Agreement” means that certain Amended and Restated
Master Lease and Access Agreement, dated effective as of the effective date
hereof, between the Related Refinery Owner and the Relevant Asset Owner, as may
be amended, modified or restated from time to time, pursuant to which the
Related Refinery Owner leases to the Relevant Asset Owner real property at the
Refinery Complex on which all or a part of the Relevant Assets are located.

“Monitoring Committee” is defined in Section 7.1(a).

“Navajo” means Navajo Refining Company, L.L.C., a Delaware limited liability
company.

“Omnibus Agreement” means the Thirteenth Amended and Restated Omnibus Agreement
among the Parties and others, dated as of the date hereof, as may be amended,
modified or supplemented from time to time.

“Operating Partnership” means Holly Energy Partners - Operating, L.P., a
Delaware limited partnership.

“Original Master Site Services Agreement” means that certain Master Site
Services Agreement effective as of January 1, 2015 among the Related Refinery
Owners and the Relevant Asset Owners (except El Dorado Operating).

“Parties” or “Party” means the Related Refinery Owners and the Relevant Asset
Owners collectively and any of them individually.

“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“PPI” means the Producers Price Index-Commodities-Finished Goods, (PPI), et al.

“PPI Adjustment” means the upper change in the annual change rounded to four
decimal places of the PPI, produced by the U.S. Department of Labor, Bureaus of
Labor Statistics; provided that the Annual Service Fee shall never be increased
by more than 3% for any such calendar year. The series ID is WPUSOP3000 –
located at http://www.bls.gov/data/. The change factor shall be calculated as
follows: annual PPI index (most current year) less annual PPI index (most
current year minus 1) divided by annual PPI index (most current year minus 1).
An example for year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or
(177.1 – 166.6) / 166.6 or .063 or 6.3%. If the PPI change is negative in a
given year then there will be no change in the Annual Service Fee.

“Premises” shall have the meaning set forth in the Master Lease and Access
Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------

“Prior Services Agreement” means:

 

with respect to:

  Refinery Complex:

Frontier El Dorado and El Dorado Logistics

  Site Services Agreement (El Dorado), dated as of November 9, 2011

Frontier Cheyenne and Cheyenne Logistics

  Site Services Agreement (Cheyenne), dated as of November 9, 2011

Holly Tulsa and HEP Tulsa

  Second Amended and Restated Site Services Agreement (Tulsa), dated as of
August 31, 2011

Holly Woods Cross and HEP Woods Cross

  Site Services Agreement (Woods Cross), dated as of February 29, 2008

Navajo and HEP Pipeline (Artesia)

  Site Services Agreement (Artesia), dated as of February 29, 2008

Navajo and HEP Pipeline (Lovington)

  Site Services Agreement (Lovington), dated as of February 29, 2008

“Purchase Agreements” means the relevant purchase agreement entered into between
HollyFrontier Corporation (or its predecessor in interest) pursuant to which the
Operating Partnership acquired the Relevant Asset Owner.

“Refinery Complex” means:

 

with respect to:

  Refinery Complex:

Frontier El Dorado and El Dorado Logistics

 

or

 

Frontier El Dorado and El Dorado Logistics

  the refinery complex owned by Frontier El Dorado, commonly known as the El
Dorado Refinery, and located in the City of El Dorado, Butler County, Kansas

Frontier Cheyenne and Cheyenne Logistics

  the refinery complex owned by Frontier Cheyenne, commonly known as the
Cheyenne Refinery, and located in the City of Cheyenne, Laramie County, Wyoming

Holly Tulsa and HEP Tulsa

  collectively, the refinery complex owned by Holly Tulsa commonly known as the
East Tulsa Refinery, and located in the City of Tulsa, Tulsa County, Oklahoma,
and the refinery complex owned by Holly Tulsa commonly known as the West Tulsa
Refinery, and located in the City of Tulsa, Tulsa County, Oklahoma

Holly Woods Cross and HEP Woods Cross

  the refinery complex owned by Holly Woods Cross, commonly known as the Woods
Cross Refinery, and located near the City of Woods Cross, Davis County, Utah

Navajo and HEP Pipeline (Artesia)

  the refinery complex owned by Navajo, commonly known as the Navajo Refinery,
and located near the City of Artesia, Eddy County, New Mexico

Navajo and HEP Pipeline (Lovington)

  the refinery complex owned by Navajo, commonly known as the Navajo Refinery,
and located near the City of Lovington, Lea County, New Mexico

 

Exhibit B-4



--------------------------------------------------------------------------------

“Related Refinery Owner” means:

 

with respect to:

   Related Refinery Owner:

El Dorado Logistics or El Dorado Operating

   Frontier El Dorado

Cheyenne Logistics

   Frontier Cheyenne

HEP Tulsa

   Holly Tulsa

HEP Woods Cross

   Holly Woods Cross

HEP Pipeline (Artesia) or HEP Pipeline (Lovington)

   Navajo

“Relevant Asset Owner” means:

 

with respect to:

   Relevant Asset Owner:

Frontier El Dorado

   El Dorado Logistics or El Dorado Operating, as applicable

Frontier Cheyenne

   Cheyenne Logistics

Holly Tulsa

   HEP Tulsa

Holly Woods Cross

   HEP Woods Cross

Navajo

   HEP Pipeline (Artesia) or HEP Pipeline (Lovington) (as applicable)

“Relevant Assets” shall have the meaning set forth in the Master Lease and
Access Agreement.

“Service Assets” means the systems and facilities located at the Refinery
Complex that are used in or necessary for the provision of the Service Items by
the Related Refinery Owner to the Relevant Asset Owner pursuant to this
Agreement. The Service Assets shall include any Connection Facilities.

“Service Items” means the certain services, utilities, materials and facilities,
as more fully described on Exhibit A, to be provided by the Related Refinery
Owner to the Relevant Asset Owner that are necessary to operate and maintain the
Relevant Assets as currently operated and maintained.

“Standard Operating Practice” means such practices, methods, acts, techniques,
and standards as are in accordance with the normal and customary practices in
the industry and applicable Laws, and consistent with the historical operation
of the Refinery Complex by the Related Refinery Owner.

“Third Party” means any Person other than a Party to this Agreement or their
respective Affiliates.

“Throughput Agreement” means the relevant throughput agreement or tolling
agreement, as applicable, entered into between the Related Refinery Owner and
the Relevant Asset Owner.

 

Exhibit B-5



--------------------------------------------------------------------------------

Exhibit C

to

Amended and Restated Master Site Services Agreement

 

 

Interpretation

As used in this Lease, unless a clear contrary intention appears

(k) any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;

(l) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(m) any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement.
The headings in this Agreement have been inserted for convenience only and shall
not be taken into account in its interpretation;

(n) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;

(o) the Exhibits hereto form an integral part of this Agreement and are equally
binding therewith. Any reference to “this Agreement” shall include such
Exhibits;

(p) references to a Person shall include any permitted assignee or successor to
such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;

(q) if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;

(r) the use of “or” is not intended to be exclusive unless explicitly indicated
otherwise;

(s) references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

The words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D

to

Amended and Restated Master Site Services Agreement

 

 

Service Items

The following Service Items are provided by the Related Refinery Owner to the
Relevant Asset Owner at the Refinery Complex.

 

Service Item

   Refinery Complex      El Dorado    Cheyenne    Tulsa    Woods Cross   
Artesia    Lovington

Wastewater Processing

   ü    ü    ü    ü    ü    ü

Fire Protection

   ü    ü    ü    ü    ü    ü

Security

   ü    ü    ü    ü    ü    ü

Utilities

   ü    ü    ü         

Air Permit

   ü    ü    ü       ü    ü

Solid / Hazardous Waste Processing

   ü    ü    ü       ü    ü

Spill Prevention Control and Countermeasures (SPCC) Plan

   ü    ü    ü    ü    ü    ü

IT Infrastructure

   ü    ü    ü       ü    ü

Office Space

   ü    ü    ü       ü    ü

Parking

   ü    ü    ü       ü    ü

Maintenance, Warehouse Storage and Shop

   ü    ü    ü    ü    ü    ü

Contract Maintenance Labor

         ü    ü    ü    ü

Laydown Area

   ü    ü    ü       ü    ü

LDAR Monitoring and Reporting

   ü    ü    ü    ü    ü    ü

Laboratory Services

   ü    ü    ü    ü    ü    ü

Telephones

   ü    ü    ü       ü    ü

Medical Management

   ü    ü    ü    ü    ü    ü

General Administrative Services

   ü               

 

Exhibit D - 1



--------------------------------------------------------------------------------

Description of Service Items

 

  •   Wastewater Processing – Provided that the relevant local, state or federal
agency or other political subdivision (the “Relevant Agency”) does not object,
all waste water treatment for co-located owners on contiguous property will be
supplied from the Related Refinery Owner to the Relevant Asset Owner from
existing Refinery Complex sources. This treatment pertains to wastewaters
generated by on-site, co-located operations during the normal course of
operations. The Related Refinery Owner and the Relevant Asset Owner acknowledge
that the Relevant Agency(ies) may impose pre-treatment standards on any
wastewaters the Relevant Asset Owner releases to the Related Refinery Owner for
processing.

 

  •   Fire Protection – The Related Refinery Owner will provide response support
in the event of an emergency. At the El Dorado, Cheyenne and Tulsa Refinery
Complexes, the Related Refinery Owner will maintain the existing tank farm fire
water system and any necessary improvements will be made by the Related Refinery
Owner. Existing firefighting wheeled units and hand units, including necessary
water, will be provided by the Related Refinery Owner.

 

  •   Security – All security patrols, monitoring and surveillance will be
provided to the Relevant Asset Owner by the Related Refinery Owner.

 

  •   Utilities – Unless otherwise agreed to in a Throughput Agreement, all gas,
water, steam, instrument air, cooling water and electricity will be furnished by
the Related Refinery Owner for operation of all the Relevant Assets within the
Refinery Complex.

 

  •   Air Permit – Unless agreed to otherwise, the Related Refinery Owner will
retain the Relevant Assets on all applicable air permits and will handle all
agency reporting requirements. The Relevant Asset Owner will supply field data
to the Related Refinery Owner necessary for the Related Refinery Owner to
fulfill its reporting requirements.

 

  •   Solid / Hazardous Waste Processing – Under the provisions of the Resource
Conservation and Recovery Act (RCRA), the Related Refinery Owner and the
Relevant Asset Owner will be co-generators of any solid / hazardous wastes that
may be generated by the Relevant Asset Owner at the contiguous facility. Any
such wastes shipped under a hazardous waste manifest will show the Related
Refinery Owner as the generator. For purposes concerning the co-generation of
wastes, the Related Refinery Owner is designated as the primary party for the
performance of generator responsibilities. For the avoidance of doubt, Relevant
Asset Owner will be responsible for, and will pay the cost for disposal of, any
waste generated by the normal maintenance and operation of Relevant Asset
Owner’s assets (e.g., spent catalysts and absorbents, tank roofs, etc.).

 

  •   Spill Prevention Control and Countermeasures (SPCC) Plan – The Related
Refinery Owner will maintain a facility-wide SPCC plan clearly identifying those
assets owned by both parties and their resultant responsibilities. The Relevant
Asset Owner will maintain any spill/response plans it is required to maintain
and will coordinate with the Related Refinery Owner where there is any SPCC plan
overlap.

 

  •   IT Infrastructure – The Relevant Asset Owner will be entitled to access
and use of all necessary IT infrastructures for the operation of the Relevant
Assets. The Related Refinery Owner will maintain all IT infrastructures.

 

  •   Office Space – The Related Refinery Owner will furnish necessary office
space for the employees of the Relevant Asset Owner.

 

Exhibit D - 2



--------------------------------------------------------------------------------

  •   Parking – The Related Refinery Owner will provide parking necessary for
the Relevant Asset Owner’s (a) employees’ personal vehicles, (b) company-owned
vehicles, and (c) auxiliary maintenance equipment.

 

  •   Maintenance, Warehouse Storage and Shop – The Related Refinery Owner will
provide all warehouse storage necessary to store maintenance and spare part
inventories for the Relevant Asset Owner’s exclusive use.

 

  •   Contract Maintenance Labor – The Related Refinery Owner will provide
maintenance labor to the Relevant Asset Owner on an as-needed basis. The Related
Refinery Owner will charge the Relevant Asset Owner a pass through rate for the
maintenance services.

 

  •   Laydown Area – The Related Refinery Owner will provide the Relevant Asset
Owner an outdoor laydown area for maintenance and project activities. The area
will be separate from the Refinery Complex’s laydown area. The Relevant Asset
Owner will ensure no hazardous materials or waste products are stored in the
laydown area.

 

  •   LDAR Monitoring and Reporting – The Related Refinery Owner will provide to
the Relevant Asset Owner services necessary to perform leak monitoring on all
Relevant Assets within the Refinery Complex as required by any applicable
consent decree and any amendments thereto. The Related Refinery Owner’s and the
Relevant Asset Owner’s employees will be included in the refinery LDAR training
program. The Related Refinery Owner will provide data to the Relevant Asset
Owner on all LDAR surveillance activities.

 

  •   Laboratory Services – The Related Refinery Owner will provide all
laboratory services necessary for quality control, blending and regulatory
activities. The services will include analysis of samples from blend stocks,
intermediates, finished products and crude oils. Other laboratory services may
be conducted if agreed to between the Related Refinery Owner and the Relevant
Asset Owner.

 

  •   Telephones – The Related Refinery Owner will provide all local and long
distance telephone (land line only) service.

 

  •   Medical Management – The Related Refinery Owner will provide annual
regulatory physicals, occupational injury treatment, case management and
regulatory drug and alcohol testing for the employees of the Relevant Asset
Owner upon the terms agreed to by the parties from time to time.

 

  •   General Administrative Services – Routine accounting functions and other
general administrative services will be provided by the Related Refinery Owner.

 

Exhibit D - 3



--------------------------------------------------------------------------------

Exhibit E

to

Amended and Restated Master Site Services Agreement

 

 

Payment for Service Items

Each Relevant Asset Owner will pay the Related Refinery Owner the following for
the Service Items:

 

     Annual Service Fee1  

El Dorado Operating to Frontier El Dorado

   $ 464,060.00   

El Dorado Logistics to Frontier El Dorado

   $ 389,951.52   

Cheyenne Logistics to Frontier Cheyenne

   $ 259,967.76   

HEP Tulsa to Holly Tulsa

   $ 401,650.08   

HEP Woods Cross to Holly Woods Cross

   $ 3,944.81   

HEP Pipeline to Navajo (Artesia)

   $ 3,944.81   

HEP Pipeline to Navajo (Lovington)

   $ 3,944.81   

 

1  Effective as of January 1, 2015, except for the payment from El Dorado
Operating to Frontier El Dorado, which is effective as of November 1, 2015.

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E

to

LLC INTEREST PURCHASE AGREEMENT

 

Form of Amended and Restated Services and Secondment Agreement

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

to

LLC INTEREST PURCHASE AGREEMENT

 

Form of Amended and Restated Master Lease and Access Agreement



--------------------------------------------------------------------------------

EXHIBIT G

to

LLC INTEREST PURCHASE AGREEMENT

 

Forms of Master Tolling Agreements



--------------------------------------------------------------------------------

EXHIBIT H

to

LLC INTEREST PURCHASE AGREEMENT

 

Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

to

LLC INTEREST PURCHASE AGREEMENT

 

HGU 3 Assets

“HGU 3” is a hydrogen generation unit within Seller’s El Dorado Refinery. The
unit has nameplate capacity to produce 17mm standard cubic feet of hydrogen per
day, using a feedstock primarily composed of natural gas (methane).



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

to

LLC INTEREST PURCHASE AGREEMENT

 

NFU 2 Assets

“NFU 2” is a naphtha fractionation tower within Seller’s El Dorado Refinery. The
unit has a nameplate capacity of 48,000 barrels per day of naphtha feedstock
input and produces assorted intermediate and final petroleum products.



--------------------------------------------------------------------------------

SCHEDULE 4.3(a)

to

LLC INTEREST PURCHASE AGREEMENT

 

Jurisdictions

Kansas



--------------------------------------------------------------------------------

SCHEDULE 4.4(a)

to

LLC INTEREST PURCHASE AGREEMENT

 

Required Consents - Seller

 

1. Contractor Service Order (No. FEDRL-MW-3239) dated as of October 15, 2013
between Seller and Lauren Engineers & Constructors, Inc. (“Lauren”), issued
pursuant to that certain Master Engineering Procurement and Construction
Agreement dated as of September 30, 2013 between Seller and Lauren, as amended
by that certain First Amendment to Master Engineering, Procurement and
Construction Agreement dated as of November 19, 2013

 

2. Kellogg Brown & Root LLC (“KBR”) Proposal for Supply of KBR Distill-Max DWC
Internals for El Dorado Crude Stabilizer & Naphtha Fractionation Unit dated
October 30, 2013

 

3. Engineering Agreement (KBR Distill-Max Dividing Wall Column for El Dorado
Crude Stabilizer & Naphtha Fractionation Project) dated February 13, 2013
between KBR and Seller

 

4. License Agreement (KBR Distill-Max Dividing Wall Column for El Dorado Crude
Stabilizer & Naphtha Fractionation Project) dated February 13, 2013 between KBR
and Seller

 

5. Contractor Service Order (No. FEDRL-MW-3235) dated as of November 7, 2013
between Seller and each of Technip Stone & Webster Process Technology, Inc.
(“Technip”) and PCE Constructors, Inc. (“PCE”, together with Technip, the
“Contractors”), issued pursuant to that certain Master Engineering Procurement
and Construction Agreement dated as of September 20, 2013 between Seller’s
affiliate Frontier Refining LLC and Contractors

 

6. Purchase Agreement dated as of February 24, 2014 between Seller and UOP LLC



--------------------------------------------------------------------------------

SCHEDULE 4.4(b)

to

LLC INTEREST PURCHASE AGREEMENT

 

Required Consents - Company

None.



--------------------------------------------------------------------------------

SCHEDULE 4.7

to

LLC INTEREST PURCHASE AGREEMENT

 

Company Indebtedness and Liabilities

None.



--------------------------------------------------------------------------------

SCHEDULE 4.13

to

LLC INTEREST PURCHASE AGREEMENT

 

Permitted Exceptions

Buyer will not hold necessary environmental Permits, though the Buyer (or its
Affiliates) will be entitled or allowed to own and operate the Assets pursuant
to environmental Permits held in the name of a Seller or an Affiliate of Seller.



--------------------------------------------------------------------------------

SCHEDULE 4.14

to

LLC INTEREST PURCHASE AGREEMENT

 

Banking Accounts

None.



--------------------------------------------------------------------------------

SCHEDULE 4.15

to

LLC INTEREST PURCHASE AGREEMENT

 

Material Contracts

See items 1-6 listed on Schedule 4.4(a).



--------------------------------------------------------------------------------

SCHEDULE 4.16

to

LLC INTEREST PURCHASE AGREEMENT

 

Seller Security Instruments

None.



--------------------------------------------------------------------------------

SCHEDULE 5.3

to

LLC INTEREST PURCHASE AGREEMENT

 

Required Consents – Buyer

None.



--------------------------------------------------------------------------------

SCHEDULE 6.3

to

LLC INTEREST PURCHASE AGREEMENT

 

Required Consents - HFC

None.